Exhibit 10.2

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

IT-101 AGREEMENT

THIS IT-101 AGREEMENT (“Agreement”), dated as of June 23, 2009 (the “Effective
Date”), is by and between CALANDO PHARMACEUTICALS, INC., a Delaware corporation
having its principal place of business at 129 North Hill Avenue, Pasadena,
California 91106 (hereinafter referred to as “Calando”), and CERULEAN PHARMA
INC., a Delaware corporation, having its principal place of business at 161
First Street, Cambridge, Massachusetts 02142 (hereinafter referred to as
“Cerulean”).

INTRODUCTION

WHEREAS, Calando has developed IT-101 (as defined below); and

WHEREAS, Cerulean is engaged in the research, development and commercialization
of nanopharmaceuticals and desires to develop and commercialize IT-101 upon the
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Calando and Cerulean agree as follows:

SECTION 1. DEFINITIONS

As used in this Agreement, the following terms, whether used in the singular or
plural, shall have the following meanings:

1.1 “Affiliate” means any entity which directly or indirectly controls, is
controlled by or is under common control with another entity. For purposes of
this Section 1.1, “control” means (a) in the case of corporate entities, direct
or indirect ownership of at least fifty percent (50%) of the stock or shares
entitled to vote for the election of directors and (b) in the case of
non-corporate entities, direct or indirect ownership of at least fifty percent
(50%) of the equity interest with the power to direct the management and
policies of such non-corporate entities. The Parties acknowledge that, in the
case of certain entities organized under the laws of certain countries, the
maximum percentage ownership permitted by law for a foreign investor may be less
than fifty percent (50%), and in such case such lower percentage shall be
substituted in the preceding sentence; provided, that such foreign investor has
the power to direct the management and policies of such entity.

1.2 “Annual Net Sales” means the worldwide aggregate Net Sales of the Licensed
Product during a calendar year.

1.3 “Arrowhead” means Arrowhead Research Corporation, a Delaware corporation.

1.4 “Assigned IP” means (a) the Assigned Patent Rights; (b) the Patent Files (as
defined in the Platform Agreement); (c) all inventions disclosed in the Assigned
Patent Rights (other than those disclosed as prior art of a Third Party); and
(d) the right to recover for past infringement of the Assigned Patent Rights.



--------------------------------------------------------------------------------

1.5 “Assigned Patent Rights” means the Patent Rights set forth in Exhibit A and
all Counterparts thereof.

1.6 “Calando Indemnitees” means Calando, its Affiliates, and the agents,
directors, officers and employees of Calando and its Affiliates.

1.7 “Calando Liabilities” means any and all liabilities or obligations (whether
known or unknown, absolute or contingent, liquidated or unliquidated, due or to
become due and accrued or unaccrued, and whether claims with respect thereto are
asserted before or after the Effective Date) of Calando.

1.8 “Caltech” means California Institute of Technology.

1.9 “Caltech Agreement” means that License Agreement between Caltech and Calando
(formerly known as Insert Therapeutics, Inc.), dated May 22, 2000, as amended on
December 10, 2001, January 13, 2003 and June 19, 2009.

1.10 “Caltech Joint Patent Rights” means the subset of the Licensed Patent
Rights set forth in Exhibit B and all Counterparts thereof.

1.11 “Caltech Sole Patent Rights” means the subset of the Licensed Patent Rights
set forth in Exhibit C and all Counterparts thereof.

1.12 “Cerulean Indemnitees” means Cerulean, its Affiliates, and the agents,
directors, officers and employees of Cerulean and its Affiliates.

1.13 “Change of Control” means (a) the closing of a merger, tender offer, share
exchange, reorganization, consolidation or other similar transaction involving
Cerulean in which the persons who beneficially own Cerulean’s voting securities
immediately prior to such transaction would, immediately after such transaction,
beneficially own less than fifty percent (50%) of the voting securities of the
surviving entity; or (b) a sale or other transfer to a Third Party of all or
substantially all of Cerulean’s assets or business relating to this Agreement.
For purposes hereof, “beneficial ownership” shall have the meaning provided in
Rule 13d-3 under the Securities Exchange Act of 1934.

1.14 “Clinical Trial” means any clinical trial of the Licensed Product or any
other administration of the Licensed Product prior to receipt of a Regulatory
Approval.

1.15 “Collective Patent Rights” means the Assigned Patent Rights and the
Licensed Patent Rights.

1.16 “Combination Therapy” means the Licensed Product and a separate
pharmaceutical product sold by Cerulean or its Affiliates in combination for
co-administration.

1.17 “Commercially Reasonable Efforts” means, with respect to the Licensed
Product, taking such actions, exerting such effort and employing such resources
as would normally be taken, exerted or employed by a comparably-sized company in
the biotechnology industry for a product of similar market potential at a
similar stage of its product life as the Licensed Product, taking into account
the phase of development of, and technical risks relating to, the product, the
development and proprietary positions of third parties, the regulatory structure
involved, the

 

2



--------------------------------------------------------------------------------

likely cost of goods, the competitiveness and size of the relevant marketplace,
and the potential profitability of the product, when utilizing sound and
reasonable scientific, business and medical practice and judgment.

1.18 “Confidential Information” means, with respect to a Party (the “Disclosing
Party”) all proprietary information, patentable or otherwise, of the Disclosing
Party (whether owned by the Disclosing Party or disclosed by a Third Party to
the Disclosing Party under an obligation of confidentiality) which is disclosed
by or on behalf of such Party to the other Party (the “Receiving Party”)
pursuant to and in contemplation of this Agreement, including information
pertaining to chemical substances, therapeutic agents, pharmaceutical
compositions, drug delivery systems, formulations, processes, techniques,
methodologies, data, reports, know-how, expertise, sources of supply, patent
positioning and business plans. Confidential Information of the Disclosing Party
includes “Proprietary” Information of the “Discloser”, each as defined in the
Prior Confidentiality Agreement. The elements of Assigned IP described in
Sections 1.4(a), (b) and (c) shall be treated as Confidential Information of
Cerulean, except to the extent that they have been or are later disclosed by the
publication of any patent or patent application. Any sublicense agreements
disclosed by a Party to the other Party pursuant to Section 3.2 shall be treated
as Confidential Information of the Party entering into such sublicense
agreement.

1.19 “Control” or “Controlled” means, with respect to an entity and an item of
Know-How or any intellectual property right, the possession of the right
(whether by ownership, license or otherwise (other than pursuant to a license
granted under this Agreement)) by such entity or its Affiliates, to assign, or
grant a license, sublicense or other right to or under, such Know-How or
intellectual property right as provided for herein without violating the terms
of any agreement or other arrangement with any Third Party.

1.20 “Counterparts” means:

(a) with respect to a patent, the following items, collectively: any patent
applications from which such patent issued, and all patents and patent
applications described in clause (b) with respect to each such patent
application;

(b) with respect to a patent application (including any provisional
application), the following items, collectively: (i) all divisionals,
continuations and continuations-in-part of such patent application; (ii) any
patents (including certificates of correction) issuing from such patent
application or any patent application described in clause (i); (iii) all patents
and patent applications based on, corresponding to or claiming the priority
date(s) of any of the patents and patent applications described in clauses
(i) or (ii); (iv) any substitutions, extensions (including supplemental
protection certificates), registrations, confirmations, reissues,
re-examinations and renewals of any of the patents described in clauses (ii) or
(iii); and (iv) foreign counterparts of any of the foregoing.

1.21 “Covered” means, with respect to the Licensed Product and a particular
patent, that, but for a license granted to a Party under a Valid Claim included
in such patent, or, with respect to an Assigned Patent Right, but for the
assignment of such patent, the manufacture, use, offer for sale, sale or
importation of the Licensed Product would infringe such Valid Claim.

1.22 “Cyclodextrin System” means any cyclodextrin-based polymer drug delivery
system developed by Calando prior to the Effective Date and any improvements
thereto developed during the Term.

 

3



--------------------------------------------------------------------------------

1.23 “FDA” means the United States Food and Drug Administration or any successor
agency thereto.

1.24 “Field” means the treatment and/or prevention of disease in humans.

1.25 “First Commercial Sale” means, with respect to the Licensed Product in a
country, the first bona fide sale of the Licensed Product following the first
receipt of a Regulatory Approval for the Licensed Product to permit use or
consumption of the Licensed Product by the general public in such country.
Transfers of Licensed Product for Clinical Trial purposes shall not be
considered a First Commercial Sale.

1.26 “HIPAA” means the Health Information Portability and Accountability Act, as
amended.

1.27 “IND” means a United States investigational new drug application or its
equivalent or any corresponding application of another country.

1.28 “IT-101” means the product described on Exhibit E.

1.29 “IT-101 IND” means IND [***].

1.30 “Know-How” means any ideas, concepts, discoveries, developments,
information and inventions, whether or not patentable, including materials,
products, laboratory, pre-clinical and clinical data, expertise, know-how,
processes, techniques, any other scientific or technical information and
Regulatory Documentation.

1.31 “Knowledge” means (a) with respect to Calando, the actual knowledge of the
following individuals (together with any knowledge that a person in such
person’s position would be expected to obtain given the exercise of reasonably
prudent scientific and business diligence in accordance with the standards of
companies in the biotechnology industry): [***] (collectively, the “Calando
Representatives”); and (b) with respect to Cerulean, the actual knowledge of the
following individuals (together with any knowledge that a person in such
person’s position would be expected to obtain given the exercise of reasonably
prudent scientific and business diligence in accordance with the standards of
companies in the biotechnology industry): [***].

1.32 “Licensed IP” means, collectively, the Licensed Know-How and Licensed
Patent Rights.

1.33 “Licensed Know-How” means all Know-How Controlled by Calando as of the
Effective Date or during the Term which both (a) relates to the Cyclodextrin
System and/or Calando’s research and development of Other Licensed Products or
IT-101 and (b) is necessary or reasonably useful to (i) conduct research and
development on the Cyclodextrin System, including making improvements thereto,
or (ii) research, develop, make, have made, use, market, offer to sell,
distribute, sell and/or import the Other Licensed Products or IT-101. Without
limiting the generality of the foregoing, Licensed Know-How shall include all
Know-How developed, applied or acquired by Calando prior to the Effective Date
that (A) pertains to the use of the Cyclodextrin System, (B) is a process for
manufacturing the cyclodextrin polymer, or precursors thereto, employed in the
Cyclodextrin System, (C) is a process for conjugating or complexing therapeutic
agents to the cyclodextrin polymer employed in the Cyclodextrin System, or
(D) is data generated by Calando in its research and development of the Other
Licensed Products or IT-101.

 

4



--------------------------------------------------------------------------------

1.34 “Licensed Patent Rights” means all Patent Rights Controlled by Calando as
of the Effective Date or during the Term which both (a) relate to the
Cyclodextrin System and/or Calando’s research and development of Other Licensed
Products or IT-101 and (b) are necessary or reasonably useful to (i) conduct
research and development on the Cyclodextrin System, including making
improvements thereto, or (ii) research, develop, make, have made, use, market,
offer to sell, distribute, sell and/or import the Other Licensed Products or
IT-101. Without limiting the generality of the foregoing, Licensed Patent Rights
shall include the Caltech Joint Patent Rights, the Caltech Sole Patent Rights
and the RNAi Patent Rights. For the sake of clarity, the Licensed Patent Rights
exclude the Assigned Patent Rights.

1.35 “Licensed Product” means IT-101 formulated for intravenous, intraarterial,
intrathecal and/or intraperitoneal therapy.

1.36 “NDA” means a United States new drug application or its equivalent or any
corresponding application of another country.

1.37 “Net Sales” means, with respect to the Licensed Product, the gross amount
invoiced by Cerulean or its Affiliates on sales or other dispositions of the
Licensed Product to a Third Party less the sum of (a) commercially reasonable
trade, cash and quantity discounts, (b) credit or allowances given or made for
recall, rejection or return of previously sold Licensed Products,
(c) commercially reasonable rebates, chargebacks or retroactive price
reductions, (d) out of pocket charges for insurance, postage, handling, freight
and other transportation costs which are invoiced by Cerulean or its Affiliates,
(e) government-mandated rebates and (f) customs, duties, surcharges, sales,
transfer and other excise taxes levied on the sale, transportation, delivery or
use of such Licensed Product, including any tax such as a value added or similar
tax or government charge, borne by the seller thereof, other than franchise or
income tax of any kind whatsoever.

Net Sales shall not include any transfers of the Licensed Product for clinical
trial purposes or any transfers of reasonable quantities of the Licensed Product
as samples or as donations.

Net Sales shall not include any transfer between Cerulean and any of its
Affiliates for resale. If Cerulean or an Affiliate sells the Licensed Product to
a distributor or other Third Party, Net Sales shall be based on the gross amount
invoiced by Cerulean or the Affiliate from the sale of Licensed Product to such
distributor or Third Party.

If Cerulean or any of its Affiliates makes a sale of the Licensed Product for
other than monetary value, such Licensed Product shall be deemed sold hereunder.
The gross revenues to be included in Net Sales for any such deemed sales shall
be the average price of “arms length” sales by Cerulean and its Affiliates
during the calendar quarter in which such deemed sale occurs or, if no such
“arms length” sales occurred during such period, during the last calendar
quarter in which such “arms length” sales occurred.

If the Licensed Product is sold in combination with another pharmaceutical
product as part of a Combination Therapy in a country, then, for the purpose of
calculating royalties owed under this Agreement on sales of such Licensed
Product, Net Sales shall be the lesser of:

(i) Net Sales of such Licensed Product in such country, or

 

5



--------------------------------------------------------------------------------

(ii) the product of:

(A) Net Sales of such Combination Therapy (calculated applying the definition of
Net Sales hereunder to such Combination Therapy in the same manner as applied to
Licensed Product) in such country, and

(B) the fraction A/(A+B), where A is the average invoice price of such Licensed
Product in such country, and B is the average invoice prices of the other
pharmaceutical product(s) in such Combination Therapy in such country; provided,
however, that, if in a specific country the other pharmaceutical product(s) in
such Combination Therapy are not sold separately in such country but the
Licensed Product is sold separately in such country, the fraction shall be A/C,
where A is the average invoice price of the Licensed Product in such country and
C is the invoice price of the Combination Therapy; provided, further, however,
that, if in a specific country the Licensed Product is not sold separately in
such country but the other pharmaceutical products are sold separately in such
country, the fraction shall be C-B/C, where B is the average invoice price of
the other pharmaceutical product(s) in the Combination Therapy in such country
and C is the invoice price of the Combination Therapy in such country; and
provided, further, however, that, if in a specific country neither the Licensed
Product nor any of the other pharmaceutical products are sold separately in such
country, then the fraction shall be negotiated in good faith by the Parties.

1.38 “Other Licensed Product” means any product licensed to Cerulean pursuant to
the Platform Agreement.

1.39 “Party” means Calando or Cerulean; “Parties” means Calando and Cerulean.

1.40 “Patent Right” means any patent application (including any provisional
application) or patent, and any Counterpart thereof.

1.41 “Phase 1 Clinical Trial” means a human clinical trial that is intended to
initially evaluate the safety, tolerance or pharmacological or antigenic effects
of the Licensed Product in human subjects, or that is otherwise described in 21
CFR 312.21(a) or its foreign counterpart.

1.42 “Phase 2 Clinical Trial” means a human clinical trial that is intended to
initially evaluate the dosing and effectiveness of the Licensed Product, or that
is otherwise described in 21 CFR 312.21(b) or its foreign counterpart.

1.43 “Phase 3 Clinical Trial” means a human clinical trial that is prospectively
designed to demonstrate statistically whether the Licensed Product is safe and
effective to prevent or treat a particular indication in a manner sufficient to
obtain Regulatory Approval to market the Licensed Product, or that is otherwise
described in 21 CFR 312.21(c) or its foreign counterpart.

1.44 “Platform Agreement” means the Platform Agreement entered into by the
Parties on the Effective Date.

1.45 “Prior Confidentiality Agreement” means the Mutual Confidentiality
Agreement between the Parties dated February 4, 2009.

1.46 “Regulatory Approval” means, with respect to the Licensed Product in a
country or regulatory jurisdiction, any and all approvals (including any
applicable governmental price and reimbursement approvals), licenses,
registrations, or authorizations of the relevant Regulatory Authority necessary
for the manufacture, use, storage, import, transport, promotion, marketing and
sale of the Licensed Product in such country, including approvals of NDAs.

 

6



--------------------------------------------------------------------------------

1.47 “Regulatory Authority” means any applicable government regulatory authority
involved in granting approvals for the marketing and/or pricing of a
pharmaceutical product in a country or regulatory jurisdiction, including the
FDA and foreign equivalents thereof.

1.48 “Regulatory Documentation” means, with respect to IT-101, the IT-101 IND,
all information and documentation supporting the IT-101 IND, and all information
or documentation filed, or otherwise communicated to the FDA, in support of, or
otherwise in connection with, the IT-101 IND, including all laboratory,
preclinical, clinical and manufacturing data, information and reports; drug
dossiers; master files; reports; records; investigator brochures; protocols;
informed consents; sponsor and investigator forms; amendments; correspondence
and other documentation.

1.49 “Relevant Agreement” means each agreement, other than a confidentiality
agreement, between Calando and an Affiliate of Calando or a Third Party
currently in effect, whether or not relating to the Licensed Product, including
any agreement regarding evaluation, research, development, collaboration,
material transfer, manufacture, license, joint venture, non-competition,
clinical trial, lease of real property or equipment, line of credit, bank loan
or other loan.

1.50 “Required Third Party Payments” means payments (including upfront payments,
annual maintenance fees, milestones and earned royalties) made by Cerulean or
any of its Affiliates to a Third Party to license Know-How or Patent Rights in
order to research, develop, make, have made, use, market, offer to sell,
distribute, sell and import the Licensed Product in the Field.

1.51 “Requisite Debt Holder Consent and Release” means that each holder of a
promissory note of which Calando is the maker (each a “Note” and, collectively,
the “Notes”) has irrevocably, in writing, (a) consented to the transactions
contemplated by this Agreement and (b) released Cerulean and its Affiliates
from, and agreed not to assert against Cerulean or its Affiliates or any of
their respective assets (including the Licensed IP, Assigned IP and the
Inventory), any Liens, claims, rights or other interests it has or may have
(i) in connection with or as a result of the transactions contemplated hereby,
(ii) in, against or relating to any of the Licensed IP, Assigned IP and the
Inventory and/or (iii) relating to the Notes or any stock into which the Notes
can be converted.

1.52 “Requisite Stockholder Approval” means the approval of the license of the
Licensed Patent Rights and Licensed Know-How and sale of the Assigned IP and the
Inventory by Calando to Cerulean as contemplated by this Agreement by (a) a
majority of the votes represented by the outstanding shares of capital stock of
Calando entitled to vote thereon and (b) a majority of the votes represented by
the outstanding shares of capital stock of Calando entitled to vote thereon,
other than shares of such capital stock held by Arrowhead.

1.53 “RNAi Patent Rights” means the subset of the Licensed Patent Rights set
forth in Exhibit D and all Counterparts thereof.

1.54 “Sublicense Income” means all amounts received by Cerulean or any of its
Affiliates to the extent attributable to a license or sublicense granted to a
Third Party of any of the Assigned Patent Rights, Licensed Patent Rights or
Licensed Know-How (such Third Party, a

 

7



--------------------------------------------------------------------------------

“Sublicensee”), including upfront payments, annual maintenance fees, milestone
payments (including for development, performance and sales milestones) and
earned royalties, but:

(a) amounts received by Cerulean or its Affiliates as payments for performing
research, development (other than development milestone payments referenced in
the foregoing paragraph of this Section 1.54), manufacturing or
commercialization activities undertaken by Cerulean or any of its Affiliates
for, or in collaboration with, such Sublicensee will be excluded; provided, that
such deduction to Sublicense Income is an amount no greater than the
fully-burdened cost for Cerulean or its Affiliates in performing such activities
and all out-of-pocket costs paid by Cerulean or its Affiliates to Third Parties
in connection with such activities;

(b) amounts received by Cerulean or its Affiliates from such Sublicensee as the
purchase price for Cerulean’s or any of its Affiliates’ debt or equity
securities will be excluded; provided, that, with respect to any such securities
which are publicly traded on any securities exchange or NASDAQ, such deduction
to Sublicense Income is an amount no greater than the fair market value of such
debt or equity securities;

(c) if such Sublicensee will also pay an earned royalty on its sale of a
Licensed Product, then amounts paid by such Sublicensee to Cerulean or its
Affiliates as a transfer price to purchase the relevant Licensed Product or any
component thereof will be excluded; and

(d) if such Sublicensee will not also pay an earned royalty on its sale of a
Licensed Product, then amounts paid by such Sublicensee to Cerulean or its
Affiliates as a transfer price to purchase the relevant Licensed Product or any
component thereof will be excluded, but only up to the actual cost of goods of
such Licensed Product or component; provided, however, that, for the sake of
clarity, any portion of such transfer price greater than the actual cost of
goods shall not be so excluded.

1.55 “Third Party” means any person other than the Parties and their Affiliates.

1.56 “Valid Claim” means a claim of an unexpired issued patent which has not
been withdrawn, cancelled or disclaimed nor held invalid or unenforceable by a
court of competent jurisdiction in an unappealed or unappealable decision.

1.57 Other Defined Terms. The word “person” means any entity or individual. Each
of the following definitions is set forth in the section of this Agreement
indicated below:

 

Definition

   Section Arrowhead Guarantee    2.3(c) Bankruptcy Code    3.3 Bill of Sale   
2.3(e) Breaching Party    12.2 Calando Representatives    1.32

 

8



--------------------------------------------------------------------------------

Definition

   Section Caltech Side Letter    2.2(d) Clinical Trial Investigator    9.2(l)
Clinical Trial Site    9.2(k) Disclosing Party    1.18 Escrow Agent    8.7(a)
Escrow Agreement    8.7(a) Expenditure    5.4(c) FTE Hour    4.1(b) Full Access
Notebooks    8.7(b) Initial Payment    5.1 Inventory    2.1(a) Inventory Price
   2.1(a) Irvine    2.1(a) Joint IP    7.1 Lien    2.2(g) Losses    10.1
Non-Breaching Party    12.2 Non-Prosecuting Party    7.2(d) Note(s)    1.51
Partial Access Notebooks    8.7(c) Prosecuting Party    7.2(d) Receiving Party
   1.18 Required Coverage    2.2(q) Restricted Access Notebooks    8.7(d)

 

9



--------------------------------------------------------------------------------

Definition

   Section Royalty Payment Date    5.6 Safety Concern    12.1 Sale Event    13.1
Sublicensee    1.55 Term    12.1

SECTION 2. ASSET SALE AND TRANSFER

2.1 Inventory.

(a) Calando hereby irrevocably and unconditionally sells, transfers, conveys,
assigns and delivers to Cerulean, and Cerulean hereby purchases from Calando,
all right, title and interest in and to, (i) [***], for an aggregate purchase
price of [***] U.S. Dollars (US $[***]), (ii) the remaining [***] produced for
[***] and having a [***], for an aggregate purchase price of [***] U.S. Dollars
(US $[***]), (iii) [***] produced for [***], to be transferred [***] to
Cerulean, (iv) [***] produced for [***] and having a [***], to be transferred
[***] to Cerulean, (v) [***] produced for [***] and having a [***], to be
transferred [***] to Cerulean, and (vi) the IT-101 drug substance and drug
product with which [***] or its relevant Affiliate (“[***]”) is conducting
stability studies, and the retain samples of IT-101 drug substance and drug
product being held by [***], each to be transferred [***] to Cerulean (such
material, collectively, the “Inventory”). The total purchase price of [***] U.S.
Dollars (US $[***]) (the “Inventory Price”) shall be paid by Cerulean to Calando
on the Effective Date via wire transfer of immediately available funds to an
account designated by Calando.

(b) The Parties agree and acknowledge that Cerulean’s payment for the Inventory
is in addition to the Initial Payment and is inclusive of all excise, sales,
use, transfer and other taxes and duties (if any) imposed with respect to the
Inventory or its sale by any governmental authority (all of which shall be the
responsibility of, and will be paid by, Calando).

(c) Title to and possession of the Inventory will be delivered to Cerulean, free
and clear of any encumbrances, on the Effective Date in its current location and
condition at the premises of [***] or one of its Affiliates (“[***]”) in [***].
Cerulean shall be responsible for all expenses and fees related to the storage,
removal and transportation of the Inventory from and after the Effective Date,
while Calando shall be responsible for all expenses and fees related to the
storage, removal and transportation of the Inventory prior to the Effective
Date. Risk of loss or damage, liability for, and responsibility to insure the
Inventory will pass to Cerulean on the Effective Date.

2.2 Calando Closing Conditions. Unless waived by Cerulean, as of the Effective
Date, Calando shall have:

(a) obtained the Requisite Stockholder Approval and the Requisite Debt Holder
Consent and Release;

 

10



--------------------------------------------------------------------------------

(b) delivered to Cerulean a certificate of good standing of Calando in its
jurisdiction of organization and the various foreign jurisdictions in which it
is qualified, certified charter documents and a certificate as to the incumbency
of officers and the adoption of authorizing resolutions;

(c) provided Cerulean with a guarantee and indemnification from Arrowhead, in
form and substance reasonably acceptable to Cerulean, in which Arrowhead
(i) guarantees Calando’s performance under this Agreement, (ii) makes the same
representations and warranties to Cerulean as Calando makes to Cerulean under
Section 9.1 or clauses (h)-(j) of Section 9.2, and (iii) agrees to indemnify
Cerulean to the same extent as Calando indemnifies Cerulean pursuant to
Section 10.2 from any Losses relating to or in connection with a Third Party
claim arising out of any breach by Arrowhead of its representations or
warranties as described in clause (ii), and for which indemnification Calando
and Arrowhead shall be jointly and severally liable to Cerulean and the Cerulean
Indemnitees (the “Arrowhead Guarantee”);

(d) provided to Cerulean a letter agreement executed by Calando and Caltech in
the form attached as Exhibit F (the “Caltech Side Letter”);

(e) executed and delivered to Cerulean a bill of sale substantially in the form
attached hereto as Exhibit G (the “Bill of Sale”) and such other instruments of
conveyance as Cerulean may reasonably request in order to effect the sale,
transfer, conveyance and assignment to Cerulean of valid ownership to the
Inventory;

(f) recertified the Inventory prior to the Effective Date in accordance with the
testing procedures proscribed by Cerulean, and provided Cerulean with the
results thereof;

(g) supplied Cerulean with documentation, in form and substance reasonably
acceptable to Cerulean, pursuant to which the appropriate Affiliate of [***]
acknowledges that the ownership of the Inventory has been transferred to
Cerulean and releases such Inventory from any claim, liability, mortgage,
pledge, security interest, encumbrance, license, charge, encumbrance or other
lien of any kind (whether arising by contract or by operation of law) (each, a
“Lien”);

(h) supplied Cerulean with documentation, in form and substance reasonably
acceptable to Cerulean, pursuant to which the appropriate Affiliate of [***]
acknowledges that the ownership of the Inventory with which it is conducting
stability studies and the ownership of the retain samples included in the
Inventory have been transferred to Cerulean, releases such Inventory from all
Liens and transitions to Cerulean all rights with respect to the stability
studies it is conducting on the Inventory and with respect to such retain
samples;

(i) made available to Cerulean copies of all laboratory notebooks, raw data,
summary data and reports pertaining to the research, development or manufacture
of the Licensed Product, it being understood that the terms and conditions of
Section 8.7 shall apply with respect to the laboratory notebooks;

(j) supplied Cerulean with letters of access, in form and substance reasonably
acceptable to Cerulean, addressed to all Third Party contractors and vendors
identified by Cerulean pertaining to the research, development or manufacture of
the Licensed Product, it being understood that the letter of access for [***]
shall be supplied subsequent to the Effective Date;

 

11



--------------------------------------------------------------------------------

(k) supplied Cerulean with documentation, in form and substance reasonably
acceptable to Cerulean, evidencing the proper shut-down or transitioning of all
sites at which Clinical Trials were conducted by Calando on IT-101 or which were
contracted by Calando for the conduct of Clinical Trials on IT-101, including
documentation regarding the proper destruction or return of all IT-101 drug
product from the shut-down sites, it being understood that the documentation
regarding the proper shut-down of the [***] site and the destruction or return
of all IT-101 drug product from the [***] site shall be supplied subsequent to
the Effective Date;

(l) supplied Cerulean with documentation, in form and substance reasonably
acceptable to Cerulean, evidencing the proper shut-down or transitioning of all
clinical research organizations performing services in connection with the
Clinical Trials for IT-101, it being understood that the documentation regarding
the proper shut-down of [***] shall be supplied subsequent to the Effective
Date;

(m) filed with the FDA the annual report due in May 2009 with respect to the
Clinical Trials for IT-101 and provided Cerulean with a true and complete copy
of all Regulatory Documentation generated on or before the Effective Date with
respect to IT-101, it being understood that any Regulatory Documentation
possessed solely by Peptagen, Inc. shall be delivered subsequent to the
Effective Date;

(n) submitted documentation, substantially in the form of Exhibit H, to the FDA
to transfer ownership of the IT-101 IND to Cerulean; and

(o) purchased from a member of the Chubb Group of Insurance Companies a tail to
Calando’s clinical trial insurance, in an amount of [***] combined single limit,
to cover all liabilities arising from the Clinical Trials of IT-101 conducted by
or on behalf of Calando on or before the Effective Date (the “Required
Coverage”), it being understood that evidence of Required Coverage, in the form
of a certificate of insurance, shall be supplied subsequent to the Effective
Date.

2.3 Cerulean Closing Conditions. As of the Effective Date, Cerulean shall have:

(a) delivered to Calando a certificate of good standing of Cerulean in its
jurisdiction of organization and the various foreign jurisdictions in which it
is qualified and a certificate as to the incumbency of officers and the adoption
of authorizing resolutions;

(b) executed and delivered to Calando the CalTech Side Letter; and

(c) executed and delivered to Calando the Bill of Sale.

2.4 Calando Post-Closing Covenants. As promptly as practicable after the
Effective Date, at the expense of Calando, Calando shall:

(a) deliver to Cerulean a final report for the Phase 1 Clinical Trial for IT-101
which is fully compliant with all applicable laws and regulations and otherwise
meets industry standards for reports of such type and which is in a format for
filing with the FDA; and

(b) supply Cerulean with all clinical data from the [***] site, with the
documentation regarding the proper shut-down of PharmaLinkFHI, Inc. and the
[***] site, with the documentation regarding the destruction or return of all
IT-101 drug product from the [***] site, with the letter of access for [***],
and with any Regulatory Documentation obtained by Calando from [***] subsequent
to the Effective Date.

 

12



--------------------------------------------------------------------------------

2.5 Regulatory Documentation. From and after the Effective Date, Cerulean shall
own, and Calando hereby assigns to Cerulean all right, title and interest in and
to, all Regulatory Documentation regarding the Licensed Product and all
intellectual property rights therein.

2.6 Non-Assumption of Liabilities. Notwithstanding anything to the contrary,
Cerulean shall not assume, or become responsible for, and Calando shall remain
responsible for, the Calando Liabilities.

SECTION 3. LICENSES

3.1 Grant to Cerulean. Calando hereby grants to Cerulean an exclusive (even as
to Calando, but subject to Section 12.2(b)), transferable (as permitted pursuant
to Section 13.1), irrevocable and perpetual (subject to each Party’s termination
rights in Section 12), royalty-bearing, worldwide license, with the right to
grant sublicenses, under the Licensed Patent Rights and under all intellectual
property rights in the Licensed Know-How, solely in order to (a) research,
develop, make, have made, use, market, offer to sell, distribute, sell and
import Licensed Products in the Field, and (b) use, copy, modify and distribute
the Licensed Know-How for such purposes.

3.2 Sublicenses. All sublicenses granted pursuant to Section 3.1 shall be
consistent with the terms and conditions of this Agreement and Cerulean shall
incorporate terms and conditions into its sublicense agreements sufficient to
enable Cerulean to comply with this Agreement. Cerulean shall furnish Calando
with a copy of each executed sublicense agreement within ten (10) business days
after its execution.

3.3 Section 365(n) of the Bankruptcy Code. All rights and licenses granted under
or pursuant to any section of this Agreement are and shall otherwise be deemed
to be for purposes of Section 365(n) of the Bankruptcy Code licenses of rights
of “intellectual property” as defined in Section 101(35A) of the United States
Bankruptcy Code (Title 11, U.S.C.), as amended (the “Bankruptcy Code”). The
Parties shall retain and may fully exercise all of their respective rights and
elections under the Bankruptcy Code. Upon the bankruptcy of a Party, the
non-bankrupt Party shall further be entitled to a complete duplicate of, or
complete access to, any such intellectual property, and such, if not already in
its possession, shall be promptly delivered to the non-bankrupt Party, unless
the bankrupt Party elects to continue, and continues, to perform all of its
obligations under this Agreement.

3.4 Patent Marking. Cerulean shall mark the appropriate U.S. patent number(s) on
Licensed Products made or sold in the United States in accordance with all
applicable government laws, rules and regulations.

SECTION 4. POST-CLOSING ASSISTANCE AND COVENANTS

4.1 Technology Transfer.

(a) Within the first twelve (12) months following the Effective Date, Calando
shall, and shall cause its employees to provide to Cerulean, upon Cerulean’s
request, such scientific, technical and other assistance as is reasonably
necessary for Cerulean to exploit the Licensed Know-How; provided, however, that
this Section 4.1(a) shall not require Calando to

 

13



--------------------------------------------------------------------------------

maintain employment of any employees; provided, further, that Calando shall use
commercially reasonable efforts to assist Cerulean in entering into employment
or consulting arrangements (at Cerulean’s sole cost) with any former employees
of Calando. In addition, Calando shall reasonably assist Cerulean in interacting
with Calando’s Third Party contractors and vendors to facilitate Cerulean’s
ability to develop the Licensed Product and exploit the Licensed Know-How;
provided, that Calando makes no representations or warranties as to such Third
Party contractors’ or vendors’ intentions to conduct business with Cerulean
following the Effective Date. To the extent that Cerulean hires or engages the
services of any former employee of Calando or any Third Party contractor or
vendor of Calando for purposes contemplated under this Agreement, Calando hereby
waives any obligations of confidentiality or non-use or any non-competition
restrictions imposed on such employees, contractors or vendors to the extent
that they pertain to the Licensed Product or use of the Cyclodextrin System in
connection with the Licensed Product.

(b) Cerulean shall reimburse Calando (i) for the assistance described in
Section 4.1(a) at the rate of [***] U.S. Dollars (US $[***]) for each hour of
scientific, technical or other work in providing such assistance (each, an “FTE
Hour”) and (ii) for all reasonable out-of-pocket expenses incurred by Calando in
providing such assistance, to the extent such assistance and expenses have been
approved by Cerulean in writing in advance of incurrence. Within thirty
(30) days after the end of each calendar month during such twelve (12) month
period, Calando shall provide to Cerulean a report of the number of FTE Hours
actually devoted, and the expenses actually incurred, by Calando for such
assistance during such just-ended calendar month, and an invoice for the amount
to be reimbursed by Cerulean as provided hereunder. Cerulean shall pay such
invoice within fifteen (15) days after receipt. For the sake of clarity, there
shall be no double payments for any assistance which may be provided under both
this Agreement and the Platform Agreement.

(c) Calando shall keep true and accurate books of accounts and other records
containing all information and data which may be necessary to ascertain and
verify the amounts payable under this Section 4.1. During the first eighteen
(18) months after the Effective Date, Cerulean shall have a one-time right to
have an independent certified public accountant inspect such books and records
of Calando. Any such independent certified accountant shall be reasonably
acceptable to Calando, shall execute a standard form of confidentiality
agreement with Calando, and shall be permitted to share with Cerulean solely its
findings with respect to the accuracy of the amounts reported as payable under
this Section 4.1.

4.2 Caltech Agreements.

(a) Calando shall not amend, restate, alter, waive or otherwise change any of
the terms and conditions of the Caltech Agreement or Caltech Side Letter without
the prior written approval of Cerulean, which approval shall not be unreasonably
withheld, conditioned or delayed. Calando shall provide Cerulean with a copy of
any proposed or executed amendment, restatement, alteration, waiver or other
change of the terms and conditions of the Caltech Agreement or Caltech Side
Letter. Further, Calando shall not assign (other than in connection with a Sale
Event) or terminate the Caltech Agreement or Caltech Side Letter without the
prior written approval of Cerulean, which approval shall not be unreasonably
withheld, conditioned or delayed.

(b) Calando shall use commercially reasonable efforts to satisfy all of its
obligations under and to take all steps necessary to maintain in full force and
effect the Caltech Agreement or Caltech Side Letter. Calando shall provide
Cerulean with written notice of any claim of a breach under, or any threat or
notice of termination of, the Caltech Agreement or Caltech Side Letter.

 

14



--------------------------------------------------------------------------------

4.3 Further Assurances. At any time and from time to time hereafter, each Party
at the other Party’s request and without further consideration, shall execute
and deliver, or cause to be duly executed and delivered (including by its
Affiliates and employees), such further instruments and do and cause to be done
such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the requesting
Party may reasonably request in connection with this Agreement or to carry out
more effectively the provisions and purposes hereof, or to better assure and
confirm the rights and remedies of the Parties under this Agreement, including
to more effectively transfer, convey and assign to Cerulean, and to confirm
Cerulean’s title to, all of the Inventory, to put Cerulean in actual possession
and control thereof, to assist Cerulean in exercising all rights with respect
thereto and to carry out the purpose and intent of this Agreement. Other than
those obligations expressly set forth herein, Cerulean shall not assume or agree
to perform, pay or discharge, and Calando shall remain unconditionally liable,
for the Calando Liabilities.

SECTION 5. FEES AND ROYALTIES

5.1 Fees. Cerulean shall pay Calando a one-time, non-refundable, non-creditable
purchase and license fee in the amount of [***] U.S. Dollars (US $[***]) (the
“Initial Payment”). In addition, Cerulean shall reimburse Calando for [***] U.S.
Dollars ($[***]), which amount represents [***] percent ([***]%) of the cost of
the Required Coverage. The foregoing amounts shall be distributed as follows:
(a) [***] U.S. Dollars and [***] Cents (US $[***]) shall be paid by Cerulean
directly to the applicable Third Parties as set forth in Exhibit I, on behalf of
Calando, on the Effective Date; (b) [***] U.S. Dollars and [***] Cents (US
$[***]) shall be paid by Cerulean to Calando via wire transfer of immediately
available funds to an account designated by Calando, on the Effective Date; and
(c) [***] U.S. Dollars (US $[***]) shall be paid by Cerulean to Calando via wire
transfer of immediately available funds to an account designated by Calando
within ten (10) days of Calando’s having fulfilled the post-closing conditions
set forth in Section 2.4.

5.2 Development Milestones.

(a) If the Licensed Product is developed by Cerulean or an Affiliate of Cerulean
and reaches the following development milestones, Cerulean shall pay the
applicable non-refundable milestone payment set forth below, subject to
Section 5.2(b), within thirty (30) days of the occurrence of such event to
Calando via wire transfer of immediately available funds to an account
designated by Calando:

 

Milestone Event:

  

Milestone Payment:

(i) Initiation (first dosing of the first patient) of the first Phase 3 Clinical
Trial    [***] U.S. Dollars (US $[***]) (ii) The filing of the first NDA with
any Regulatory Authority    [***] U.S. Dollars (US $[***]) (iii) First
Commercial Sale in any country    [***] U.S. Dollars (US $[***])

 

15



--------------------------------------------------------------------------------

(b) Such milestone payments shall be made only if, upon the occurrence of such
milestone event, a Valid Claim of a Collective Patent Right exists in any
country of the world. Each such payment shall be made no more than once. All
development milestone payments made with respect to the Licensed Product shall
be fully credited to all royalties due under Section 5.5 with respect to the
Licensed Product.

5.3 Sales Milestones.

(a) If the Licensed Product is developed by Cerulean or an Affiliate of Cerulean
and reaches the following sales thresholds, Cerulean shall pay the applicable
non-refundable, non-creditable milestone payment set forth below, subject to
Section 5.3(b), within thirty (30) days after the occurrence of such event to
Calando via wire transfer of immediately available funds to an account
designated by Calando:

 

Milestone Event:

  

Milestone Payment:

(i) Annual Net Sales of [***] U.S. Dollars (US $[***])    [***] U.S. Dollars (US
$[***])

(ii) Annual Net Sales of [***] U.S. Dollars (US $[***])

   [***] U.S. Dollars (US $[***])

(b) Such milestone payments shall be made only if, upon the occurrence of such
milestone event, a Valid Claim of a Collective Patent Right exists in any
country of the world. Each such payment shall be made no more than once.

5.4 Sublicense Income.

(a) With respect to Licensed Product developed and sold by a Sublicensee,
Cerulean shall pay to Calando, subject to Section 5.4(b), a percentage of all
Sublicense Income received from such Sublicensee (on a
Sublicensee-by-Sublicensee basis), which percentage shall be determined in
accordance with the table below depending on the state of development of the
Licensed Product at the time that Cerulean first provides or receives draft
terms of a sublicensing arrangement with such Sublicensee; provided, however,
that, if discussions between Cerulean and such Sublicensee terminate and later
restart at a different state of development, then the percentage shall be based
on the later state of development of the Licensed Product:

 

Development State:

  

Percentage of

Sublicense Income:

(i) Prior to the initiation (first dosing of the first patient) of a Phase 3
Clinical Trial and Cerulean’s Expenditures are less than US $[***] (exclusive of
the Inventory Price and the Initial Payment)    [***]% (ii) Following the
initiation (first dosing of the first patient) of a Phase 3 Clinical Trial, but
before Regulatory Approval in any of the United States, Japan or any European
country, and Cerulean’s Expenditures are less than $[***] (exclusive of the
Inventory Price, the Initial Payment and any milestones paid to Calando pursuant
to Section 5.2)    [***]%

 

16



--------------------------------------------------------------------------------

Development State:

   Percentage of
Sublicense Income: (iii) Prior to Regulatory Approval in any of the United
States, Japan or any European country and Cerulean’s Expenditures are at least
US $[***] but less than US $[***] (exclusive of the Inventory Price, the Initial
Payment and any milestones paid to Calando pursuant to Section 5.2)    [***]%
(iv) Prior to Regulatory Approval in any of the United States, Japan or any
European country and Cerulean’s Expenditures are at least US $[***] (exclusive
of the Inventory Price, the Initial Payment and any milestones paid to Calando
pursuant to Section 5.2)    [***]% (v) Following Regulatory Approval in any of
the United States, Japan or any European country regardless of Cerulean’s
Expenditures    [***]%

(b) Such payments shall be made only if, at the time of Cerulean’s or its
Affiliate’s receipt of Sublicense Income, a Valid Claim of a Collective Patent
Right exists in any country of the world. The percentage of Sublicense Income
due Calando for earned royalties (but not for upfront payments, milestones or
maintenance fees) will be capped at the royalty rates under Section 5.5 that
would apply if such sales were made by Cerulean or an Affiliate of Cerulean.

(c) “Expenditure” means the fully-burdened cost and all out-of-pocket costs
incurred by Cerulean and its Affiliates in connection with all activities
associated with the Licensed Product during their development of the Licensed
Product. For purposes of calculating the fully burdened cost of Cerulean and its
Affiliates, Cerulean shall use an annual FTE rate of $[***] (for 1800 hours of
full-time equivalent work), which rate shall be subject to increase annually
based on the percentage increase in the Consumer Price Index. For purposes of
clarity, in no event shall Cerulean be entitled to count as part of its
Expenditures diligence or transaction costs (including legal fees) expended on,
or with respect to, IT-101 prior to the Effective Date.

5.5 Royalties.

(a) Base Rate.

(i) For each Licensed Product sold by Cerulean or an Affiliate of Cerulean,
Cerulean shall pay to Calando (subject to Sections 5.2(b), 5.5(b), 5.5(c) and
5.5(d)) the following tiered earned royalties on Annual Net Sales of each
Licensed Product whose manufacture, use or sale, at the time of sale and in the
country of sale, is, or would be if such manufacture or use occurred in the
country of sale, Covered by a Valid Claim of a Collective Patent Right:

 

Annual Net Sales Tiers:

   Royalty Rate:

The portion of Annual Net Sales which is less than or equal to US $[***]

   [***]%

The portion of Annual Net Sales which is greater than US $[***]

   [***]%

 

17



--------------------------------------------------------------------------------

(ii) For each Licensed Product sold by Cerulean or an Affiliate of Cerulean,
Cerulean shall pay to Calando (subject to Sections 5.2(b), 5.5(b), 5.5(c) and
5.5(d)) the following tiered earned royalties on Annual Net Sales of each
Licensed Product whose manufacture, use or sale, at the time of sale and in the
country of sale, is not, and would not be if such manufacture or use occurred in
the country of sale, Covered by a Valid Claim of a Collective Patent Right:

 

Annual Net Sales Tiers:

   Royalty Rate:

The portion of Annual Net Sales which is less than or equal to US $[***]

   [***]%

The portion of Annual Net Sales which is greater than US $[***]

   [***]%

(b) Royalty Term.

(i) Royalties on the Licensed Product whose manufacture, use or sale, at the
time of sale and in the country of sale, is, or would be if such manufacture or
use occurred in the country of sale, Covered by a Valid Claim of a Collective
Patent Right shall be payable until the expiration of such Valid Claim.

(ii) Royalties on the Licensed Product whose manufacture, use or sale, at the
time of sale and in the country of sale, is not, and would not be if such
manufacture or use occurred in the country of sale, Covered by a Valid Claim of
a Collective Patent Right shall be payable if such sale occurs within the first
ten (10) years after the First Commercial Sale of the Licensed Product in such
country; provided, however, that, at the time of such manufacture, use or sale,
a Valid Claim of a Collective Patent Right exists in any country of the world.

(iii) Once the royalty obligations hereunder end with respect to the Licensed
Product in a country of sale, Cerulean shall have a fully paid-up,
non-exclusive, perpetual license, under the Licensed Patent Rights, and under
all intellectual property rights in the Licensed Know-How, to research, develop,
make, have made, use, market, offer to sell, distribute, sell and import the
Licensed Product in any country in order to sell the Licensed Product in the
Field in such country and to use, copy, modify and distribute the Licensed
Know-How for such purposes.

(c) The obligation to pay royalties shall be imposed only once, at the point of
the first sale, with respect to a particular unit of Licensed Product.

(d) Cerulean shall be entitled to deduct from the royalty payments it makes
pursuant to Section 5.5(a) with respect to the Licensed Product [***] percent
([***]%) of Required Third Party Payments with respect to the Licensed Product;
provided, that, in no event shall a deduction under this Section 5.5(d) reduce
any royalty payment payable by Cerulean pursuant to Section 5.5(a) by more than
[***] percent ([***]%). Cerulean shall be entitled to carry forward any unused
amounts against future royalty payments payable by Cerulean hereunder with
respect to the Licensed Product, until such unused amounts are fully offset.

 

18



--------------------------------------------------------------------------------

(e) Calando shall remain solely responsible for any payments owed under the
Caltech Agreement.

5.6 Reports and Payment. Commencing with the calendar quarter in which the First
Commercial Sale of a Licensed Product occurs in any country in the world and
continuing during the Term, Cerulean shall deliver to Calando, within sixty
(60) days after the end of each calendar quarter (the “Royalty Payment Date”),
(a) a written report showing Cerulean’s computation of Sublicense Income due
under this Agreement for such calendar quarter, (b) a written report showing
Cerulean’s computation of royalties due under this Agreement for such calendar
quarter on a country-by-country basis and (c) payment of the Sublicense Income
and royalties shown to be due under this Agreement for such calendar quarter via
wire transfer of immediately available funds to an account designated by
Calando. With respect to sales of Licensed Products invoiced in United States
Dollars, the sales and royalties payable shall be expressed in United States
Dollars. With respect to sales of Licensed Products invoiced in a currency other
than United States Dollars, the sales and royalties payable shall be expressed
in their United States Dollar equivalent calculated using the applicable
conversion rates for buying United States Dollars published by The Wall Street
Journal on the last business day of the calendar quarter to which the royalty
report relates. All Sublicense Income and royalty payments shall be made in
United States Dollars.

5.7 Right to Setoff. If Calando and/or Arrowhead fails to indemnify a Cerulean
Indemnittee as contractually provided for in Section 10.2, then Cerulean may, at
its option and upon written notice to Calando, setoff such amount from any
amounts owed by Cerulean to Calando pursuant to Sections 5.2, 5.3, 5.4 or 5.5 of
this Agreement.

5.8 Tax Withholding. Cerulean shall use reasonable and legal efforts to reduce
tax withholding payments to be made to Calando. Notwithstanding the foregoing,
if Cerulean concludes that tax withholdings under the laws of any country are
required with respect to payments to Calando, Cerulean shall withhold the
required amount and pay it to the appropriate governmental authority. In any
such case, Cerulean shall promptly provide Calando with original receipts or
other evidence reasonably desirable and sufficient to allow Calando to document
such tax withholdings for purposes of claiming foreign tax credits and similar
benefits.

5.9 Records. Cerulean shall keep, and shall require its Affiliates and
Sublicensees to keep, true and accurate books of accounts and other records
containing all information and data which may be necessary to ascertain and
verify the royalties and other amounts payable by Cerulean under this Agreement.
During the Term and for a period of three (3) years thereafter, Calando shall
have the right from time to time (not to exceed once during each calendar year)
(a) to have an independent certified public accountant inspect such books and
records of Cerulean and its Affiliates and (b) to require that Cerulean have an
independent certified public accountant inspect such books and records of the
Sublicensees. Any such independent certified public accountant shall be
reasonably acceptable to Cerulean, shall execute a standard form of
confidentiality agreement with Cerulean, shall be permitted to share with
Cerulean its findings, and shall be permitted to share with Calando solely its
findings with respect to the accuracy of the amounts reported as payable under
this Agreement. If such audit determines that the royalties paid to Calando
pursuant to Section 5.5(a) for any such audited period were understated, then
Cerulean shall, within ten (10) days of receipt of the audit report, pay to
Calando the entirety of such understated amount plus interest accruing from the
Royalty Payment Date until the date that

 

19



--------------------------------------------------------------------------------

such understated amount is paid at an interest rate equal to the lesser of
(i) ten percent (10%) per annum or (ii) the highest interest rate allowable by
law. If such audit determines that the royalties paid to Calando pursuant to
Section 5.5 for any such audited period were understated by an amount equal to
or greater than five percent (5%) of what was owed, then Cerulean shall)
reimburse Calando for any reasonable out-of-pocket costs of such audit paid by
Calando.

SECTION 6. DILIGENCE

6.1 Diligence. Cerulean, through itself, its Affiliates or sublicensees, shall
use [***]. In addition, if, at any time prior to the [***], then Cerulean (or
its successor, as applicable), together with its Affiliates and sublicensees,
shall [***], during each Diligence Period; provided, however, that, in lieu of
such [***]. Such amount shall be pro-rated for any Diligence Period which is
less than twelve months in length. “Diligence Period” means the [***].

6.2 Performance Reports. Cerulean agrees to provide annual performance reports
to Calando within thirty (30) calendar days of a written request by Calando
which shall be no more frequent than once every twelve (12) months. These
performance reports shall describe all research and development efforts for the
Licensed Product since the last performance report. After the date of First
Commercial Sale of the Licensed Product in any of the European Union, United
States or Japan, such annual reports shall no longer be required.

6.3 Conformity with Caltech Agreement. If, and to the extent, that Caltech,
pursuant to Section 5.2 of the Caltech Agreement, requires Calando to report on
the progress of introducing commercial Licensed Products in the United States,
Calando shall promptly (but in any event within five (5) business days) report
such requirement to Cerulean and Cerulean shall promptly (within thirty
(30) days thereafter) provide a written report thereof to Calando and Calando
shall promptly (but in any event within five (5) business days) provide such
report to Caltech.

6.4 Compliance with Laws. Each Party shall, and shall ensure that its Affiliates
and sublicensees shall, comply with all applicable laws in exercising their
rights and fulfilling their obligations under this Agreement.

SECTION 7. INTELLECTUAL PROPERTY

7.1 Ownership. As between the Parties, (a) all Know-How developed, conceived or
reduced to practice after the Effective Date solely by employees and consultants
of Cerulean or its Affiliates, and all intellectual property rights in the
foregoing, shall be owned solely by Cerulean, and (b) all Know-How developed,
conceived or reduced to practice after the Effective Date solely by employees
and consultants of Calando or its Affiliates, and all intellectual property
rights in the foregoing, shall be owned solely by Calando. While the Parties do
not anticipate that any Know-How will be jointly developed, if any Know-How is
developed, conceived or reduced to practice after the Effective Date jointly by
employees and consultants of Cerulean or its Affiliates, on the one hand, and
Calando or its Affiliates, on the other hand, such Know-How and all intellectual
property rights therein (such Know-How and intellectual property rights,
collectively, “Joint IP”), shall be owned jointly by Cerulean and Calando, on
the basis of an undivided interest. Subject to the licenses granted to Cerulean
pursuant to Section 3.1 and pursuant to the Platform Agreement, each Party shall
have the right to fully exploit the Joint IP, and to sublicense such Party’s
rights under the Joint IP, without a duty to account to the other Party. If any
patentable Joint IP is conceived or reduced to practice, the Parties shall
negotiate in good faith reasonable rights and responsibilities of the Parties to
prosecute and enforce such Joint IP. Inventorship, for the purposes of this
Section 7.1, shall be determined by the Parties in good faith in accordance with
United States patent laws.

 

20



--------------------------------------------------------------------------------

7.2 Patent Prosecution.

(a) Assigned Patent Rights. Cerulean shall have the sole right, at its own
expense and in its own name, to prepare, file, prosecute and maintain the
Assigned Patent Rights. If Cerulean determines to discontinue the prosecution or
maintenance of any patent application or patent within such Assigned Patent
Rights, Cerulean shall promptly notify Calando, sufficiently in advance of any
deadlines to ensure that no rights with respect thereto are lost, and thereupon,
Calando shall have the right, at its own expense, to prosecute and maintain any
such Patent Right.

(b) RNAi Patent Rights. Calando shall have the sole right, at its own expense
and in its own name, to prepare, file, prosecute and maintain the RNAi Patent
Rights.

(c) Caltech Patent Rights. The Parties agree and acknowledge that, with respect
to the Caltech Joint Patent Rights and the Caltech Sole Patent Rights, as set
forth in the Caltech Agreement, Caltech has the right to prosecute such Patent
Rights, Calando has the right to comment on such prosecution and Calando pays
the patent costs thereof, but that:

(i) Calando shall use reasonable efforts to cause Caltech to promptly provide
Calando with copies of all material correspondence received from any patent
counsel or patent authority pertaining to such Patent Rights;

(ii) Calando shall promptly provide Cerulean with copies of all correspondence
received by Calando from Caltech from any patent counsel or patent authority
pertaining to such Patent Rights;

(iii) Calando shall provide Cerulean, sufficiently in advance of any deadline
for Cerulean to comment, with copies of all patent applications and other
submissions and correspondence with any patent counsel or patent authority
pertaining to such Patent Rights, and shall use reasonable efforts to ensure
that Caltech gives due consideration to Cerulean’s comments; and

(iv) in the event of the bankruptcy or other insolvency of Calando or a
termination, for any reason, of the Caltech Agreement, as between the Parties,
the provisions of the Caltech Side Letter shall supersede any conflicting
provisions of this Section 7.2(c) and the Caltech Agreement.

(d) Other Licensed Patent Rights. Calando shall have the initial right, at its
own expense and in its own name, to prepare, file, prosecute and maintain any
Licensed Patent Rights other than the Caltech Joint Patent Rights, Caltech Sole
Patent Rights and RNAi Patent Rights. If Calando determines not to prepare or
file any patent application covering any Licensed Know-How or determines to
discontinue the prosecution or maintenance of any patent application or patent
within such Licensed Patent Rights, Calando shall promptly notify Cerulean,
sufficiently in advance of any deadlines to ensure that no rights with respect
thereto are lost, and thereupon, Cerulean shall have the right, at its own
expense, to prepare, file, prosecute and maintain any such Patent Right. With
respect to the preparation, filing, prosecution and maintenance of such Licensed
Patent Rights:

 

21



--------------------------------------------------------------------------------

(i) the Party not preparing, filing, prosecuting or maintaining such patent or
patent application (the “Non-Prosecuting Party”) shall, at the reasonable
request of the other Party (the “Prosecuting Party”), assist and cooperate in
the filing, prosecution and maintenance of such Patent Rights;

(ii) the Prosecuting Party shall provide the Non-Prosecuting Party, sufficiently
in advance of any deadline for the Non-Prosecuting Party to comment, with copies
of all patent applications and other submissions and correspondence with any
patent counsel or patent authority pertaining to such Patent Rights;

(iii) the Prosecuting Party shall give due consideration to the Non-Prosecuting
Party’s comments, but the Prosecuting Party shall have the final say in
determining whether or not to incorporate such comments;

(iv) each Party shall promptly provide the other with copies of all
correspondence received from any patent counsel or patent authority pertaining
to such Patent Rights; and

(v) if Cerulean is preparing, filing, prosecuting or maintaining Licensed Patent
Rights, Cerulean may fully credit any out-of-pocket expenses incurred by
Cerulean in connection therewith against any other payments due by Cerulean
hereunder.

7.3 Enforcement.

(a) Notice. Each Party shall promptly (but within no more than five (5) days)
report in writing to the other Party during the Term any suspected infringement
of the Collective Patent Rights (including any “patent certification” filed in
the United States under 21 U.S.C. §355(b)(2) or 21 U.S.C. §355(j)(2) or similar
provisions in other jurisdictions), any declaratory judgment, opposition, or
similar action alleging the invalidity, unenforceability or non-infringement of
the Collective Patent Rights, or any suspected unauthorized use or
misappropriation of any Licensed Know-How or of the other Party’s Confidential
Information, of which it becomes aware, and shall provide the other Party with
all available evidence supporting such suspected infringement, action or
unauthorized use or misappropriation.

(b) Enforcement of Assigned Patent Rights. Cerulean shall have the sole right to
initiate an appropriate suit anywhere in the world against any Third Party who
at any time is suspected of infringing all or any portion of the Assigned Patent
Rights.

(c) Enforcement of RNAi Patent Rights. Calando shall have the sole right to
initiate an appropriate suit anywhere in the world against any Third Party who
at any time is suspected of infringing all or any portion of the RNAi Patent
Rights.

(d) Enforcement of Licensed Patent Rights other than RNAi Patent Rights.

(i) Cerulean shall have the first right to initiate an appropriate suit anywhere
in the world against any Third Party who at any time is suspected of infringing
all or any portion of the Licensed Patent Rights other than the RNAi Patent
Rights, or using without proper authorization all or any portion of the Licensed
Know-How, by researching, developing, making, having made, using, marketing,
offering to sell, distributing, selling or importing any product that falls
within the scope of the definition of “Licensed Product”. Calando shall join as
a party to any such suit brought by Cerulean, if requested by Cerulean, but
shall be under no

 

22



--------------------------------------------------------------------------------

obligation to participate except to the extent that such participation is
required as the result of being a named party to the suit. Upon Cerulean’s
request, Calando shall provide reasonable assistance to Cerulean in connection
therewith at no charge to Cerulean except for reimbursement of Calando’s
reasonable out-of-pocket expenses (including reasonable attorneys’ fees)
incurred in rendering such assistance. Any recoveries resulting from such action
(whether in the form of damages, royalties, settlement payments or otherwise)
shall first be applied to reimburse Cerulean for all out-of-pocket expenses
incurred in connection with such proceeding (and any out-of-pocket expenses of
Calando paid by Cerulean) and (A) to the extent that the remaining recovery
represents lost profits, such remaining recovery shall be retained by Cerulean,
with Calando entitled to receive an amount equal to the royalties that would
have been due Calando on sales of the relevant Licensed Product lost by Cerulean
as a result of the infringement and (B) to the extent that the remaining
recovery represents punitive or other damages, Cerulean shall be entitled to
[***] of such remaining recovery and Calando shall be entitled to [***] of such
remaining recovery.

(ii) If, within one hundred eighty (180) days after notification of an
infringement of the Licensed Patent Rights with respect to which Cerulean would
have the first right to bring suit as described in Section 7.3(d)(i), Cerulean
has not been successful in persuading the alleged infringer to desist and is not
diligently pursuing an infringement action or suit, or has notified Calando of
its intent not to bring action or suit against the alleged infringer, then
Caltech or Calando may institute an action or suit against such Third Party, in
accordance with their rights of priority under Sections 6.1 and 6.2 of the
Caltech Agreement, subject to the following if Calando institutes such action or
suit:

(A) Prior to taking any action, Calando shall confer with Cerulean and give due
consideration to Cerulean’s reasons for not pursuing such alleged infringer.

(B) The action or suit shall be brought in the name of Caltech and/or Calando
and Calando shall bear the entire cost of such action or suit. Calando shall
promptly provide Cerulean with copies of all litigation pleadings and other
documents submitted to the court.

(C) With respect to any consideration received by Calando in connection with
such action or suit, Calando shall first be entitled to deduct its litigation
expenses and legal fees (including any incurred as part of an indemnification of
Cerulean). All remaining recovery shall be [***].

(D) If it shall be necessary for Calando to join Cerulean as a party to an
action or suit because Cerulean constitutes a legally indispensable party,
Calando shall have the right to so join Cerulean; provided, that Calando
indemnifies Cerulean for all outside costs and expenses (including reasonable
attorneys fees) thereby incurred by Cerulean.

(iii) Calando shall have the sole right to initiate an appropriate suit anywhere
in the world against any Third Party who at any time is suspected of infringing
all or any portion of the Licensed Patent Rights other than the RNAi Patent
Rights, or using without proper authorization all or any portion of the Licensed
Know-How, by researching, developing, making, having made, using, marketing,
offering to sell, distributing, selling or importing any product that falls
within the scope of the definition of “Retained Product” (as defined in the
Platform Agreement).

 

23



--------------------------------------------------------------------------------

(iv) The Party enforcing such Licensed Patent Rights or Licensed Know-How
pursuant to Section 7.3(d)(i), (ii) or (iii) shall have the sole and exclusive
right to select counsel for any such suit referred and shall, except as provided
herein, pay all expenses of the suit, including attorneys’ fees and court costs.
Neither Party shall settle any suit described in this Section 7.3 involving
rights of the other Party without obtaining the prior written consent of such
other Party, which consent shall not be unreasonably withheld.

7.4 Power of Attorney. Calando hereby constitutes and appoints the President of
Cerulean with full power of substitution, the true and lawful attorney-in-fact
and agent of Calando, to execute, acknowledge, verify, swear to, deliver, record
and file, in Calando’s or its assignee’s name, place and stead, all in
accordance with the terms of this Agreement, all instruments, documents and
certificates which may from time to time be required by the laws of the
governmental authority to prosecute, maintain and enforce the Licensed Patent
Rights other than the RNAi Patent Rights, and to prepare and file any patent
applications covering Licensed Know-How, in each case to the extent Calando or
its assignee has such right pursuant to this Section 7. The power of attorney
granted herein will be deemed to be coupled with an interest, will survive and
not be affected by the dissolution, bankruptcy or legal disability of Calando
and will extend to its successors and assigns. If required, Calando shall
execute and deliver to Cerulean within five (5) days after the receipt of a
request therefor, such further designations, powers of attorney or other
instruments as Cerulean will reasonably deem necessary for the purposes
described in this Section 7.4.

7.5 Claimed Infringement. If a Third Party at any time provides written notice
of a claim, or brings an action, suit or proceeding, against either Party or any
of its Affiliates or sublicensees, claiming infringement of such Third Party’s
Patent Rights or unauthorized use or misappropriation of such Third Party’s
Know-How, arising out of the research, development, making, having made, use,
marketing, offering to sell, distribution, sale or importation of the Licensed
Product, such Party shall promptly notify the other Party of the claim or the
commencement of such action, suit or proceeding, enclosing a copy of the claim
and all papers served and such Party shall have the sole right and
responsibility to take any action it deems appropriate with respect such claim,
action, suit or proceeding.

SECTION 8. CONFIDENTIAL INFORMATION

8.1 Treatment of Confidential Information. Each Receiving Party shall maintain
in confidence the Confidential Information of the Disclosing Party and shall not
disclose, divulge or otherwise communicate such Confidential Information to
others, or use it for any purpose, except to exercise its rights or fulfill its
obligations under this Agreement. Each Receiving Party shall exercise every
reasonable precaution to prevent and restrain the unauthorized disclosure of
such Confidential Information by any of its directors, officers, employees,
consultants, subcontractors, sublicensees or agents.

8.2 Release from Restrictions. The provisions of Section 8.1 shall not apply to
any Confidential Information of the Disclosing Party which:

(a) was known or used by the Receiving Party or any of its Affiliates prior to
its date of disclosure to the Receiving Party, as demonstrated by competent
evidence of the Receiving Party;

 

24



--------------------------------------------------------------------------------

(b) either before or after the date of the disclosure to the Receiving Party is
lawfully disclosed to the Receiving Party or any of its Affiliates by a Third
Party rightfully in possession of, and with the right to disclose, such
Confidential Information;

(c) either before or after the date of the disclosure to the Receiving Party
becomes published or generally known to the public through no fault or omission
on the part of the Receiving Party or its Affiliates;

(d) is required to be disclosed by the Receiving Party to comply with applicable
laws or regulations, to defend or prosecute litigation or arbitration, to file
for patent protection as permitted hereunder or to file for Regulatory Approval
as permitted hereunder; provided, however, that (i) with respect to a disclosure
to comply with laws or regulations or to defend or prosecute litigation or
arbitration, then, to the extent permitted by law, the Receiving Party shall
provide the Disclosing Party with prompt notice of any such requirement, and
(ii) with respect to any disclosure under this clause (d), then, where
available, the Receiving Party shall take reasonable and lawful actions to avoid
and/or minimize the degree of such disclosure; or

(e) is independently developed by the Receiving Party or any of its Affiliates
without reference to the Confidential Information of the Disclosing Party;

provided, however, that Calando may not rely on the provisions of Section 8.2(a)
or (b) with respect to the Assigned IP.

8.3 Permitted Disclosure. The Receiving Party may provide the Disclosing Party’s
Confidential Information to the directors, employees, consultants and advisors
of the Receiving Party and its Affiliates, and to its then-current and potential
licensees who have a need to know such Confidential Information for purposes of
the Receiving Party granting licenses or sublicenses under Collective Patent
Rights or Licensed Know-How as permitted herein; provided, that such persons
shall (a) execute or have executed an agreement in reasonable form whereby they
agree to be bound by an obligation, or (b) be bound by ethical or fiduciary
obligations, in each case to maintain the confidentiality of the Disclosing
Party’s Confidential Information at least to the same extent as if they were
parties hereto.

8.4 Publicity. No Party shall have the right to make any public announcements
with respect to this Agreement, nor publicly disclose the terms of this
Agreement, without the prior written consent of the other Party, except as
follows:

(a) On the first business day following the execution of this Agreement, each
Party shall issue its press release attached hereto as Exhibit J.

(b) Each Party may disclose the terms of this Agreement to the extent such
disclosure is required by law (including by rules or regulations of any
securities exchange or NASDAQ) or to defend or prosecute litigation or
arbitration; provided, that, prior to such disclosure, to the extent permitted
by law or such rules or regulations, the disclosing Party promptly notifies the
other Party of such requirement and gives such other Party an opportunity to
comment on the disclosure to be made, the disclosing Party furnishes only those
terms of this Agreement that the disclosing Party is legally required to furnish
and the disclosing Party requests, and use reasonable efforts to obtain,
confidential treatment of financial and other commercially sensitive terms.

 

25



--------------------------------------------------------------------------------

(c) Each Party may make subsequent disclosures of information which has been
previously publicly disclosed in accordance with this Agreement.

(d) Calando may disclose this Agreement to (i) Calando’s then-current and
potential Third Party licensors or licensees of the Collective Patent Rights,
and (ii) Calando’s then-current and potential investors and acquirers; provided,
that such persons are bound to maintain the confidentiality of this Agreement to
the same extent as if they were parties hereto and Calando shall not disclose
the financial and other commercially sensitive terms of this Agreement to any
licensee outside the Field.

(e) Cerulean may disclose this Agreement to (i) Cerulean’s then-current and
potential licensors or licensees of the Collective Patent Rights, and
(ii) Cerulean’s then-current and potential investors and acquirers; provided,
that such persons are bound to maintain the confidentiality of this Agreement to
the same extent as if they were parties hereto.

(f) From and after the Effective Date, Cerulean shall have the right to make and
control all disclosures regarding Licensed Products.

8.5 Enforcement. The provisions of Section 8 of this Agreement are necessary for
the protection of the business and goodwill of the Parties and are considered by
the Parties to be reasonable for such purpose. The Receiving Party agrees that
any breach of Section 8 of this Agreement may cause the Disclosing Party
substantial and irreparable injury and, therefore, in the event of any such
breach, in addition to other remedies which may be available, the Disclosing
Party may have the right to specific performance and other injunctive and
equitable relief.

8.6 Caltech Name. Except as may be required by law, Cerulean shall not, without
having first obtained written approval from Caltech, use the name of Caltech, or
California Institute of Technology, in any advertising or publicity material, or
make any form of representation or statement which would constitute an express
or implied endorsement by Caltech of any Licensed Product.

8.7 Laboratory Notebooks. The laboratory notebooks of Calando shall be made
available to Cerulean upon the following terms and conditions:

(a) All original laboratory notebooks and one complete unredacted electronic
copy of the original laboratory notebooks shall be archived [***] (the “Escrow
Agent”) pursuant to the terms and conditions of the Three-Party Escrow Agreement
(also known as the Technology Escrow Agreement) attached hereto as Exhibit K
(the “Escrow Agreement”). The master inventory list included as Exhibit D to the
Escrow Agreement references each such laboratory notebook, including its
assigned number and the inventor to whom the laboratory notebook was assigned,
and whether such laboratory notebook is a Full Access Notebook, Partial Access
Notebook or Restricted Access Notebook. Such deposit with the Escrow Agent shall
be made by Calando on or prior to the Effective Date and shall be released to
Cerulean in accordance with the terms of the Escrow Agreement.

(b) In addition, Cerulean shall be given, and granted full access to, one
complete unredacted electronic copy of the [***] laboratory notebooks of Calando
that: (i) do not primarily relate to nucleic acids; (ii) contain disclosure
related to the Assigned IP or Licensed IP; and (iii) do not contain proprietary
information of Third Parties (such notebooks, the “Full Access Notebooks”).

 

26



--------------------------------------------------------------------------------

(c) Cerulean shall be given, and granted full access to, one redacted electronic
copy of the [***] laboratory notebooks of Calando that: (i) do not primarily
relate to nucleic acids; (ii) contain disclosure related to the Assigned IP or
Licensed IP; and (iii) contain proprietary information of Third Parties that is
not disclosure related to the Assigned IP or Licensed IP (such notebooks, the
“Partial Access Notebooks”). Calando shall delete from such copy of such
laboratory notebooks the proprietary information of Third Parties that is not
disclosure related to the Assigned IP or Licensed IP.

(d) Cerulean shall not be given or granted full access to any of the [***]
laboratory notebooks that are primarily related to nucleic acids and which may
or may not contain proprietary information of Third Parties (such notebooks, the
“Restricted Access Notebooks”).

(e) Notwithstanding the foregoing clauses (c) and (d), one complete unredacted
electronic copy of the originals of each of the Full Access Notebooks, Partial
Access Notebooks and Restricted Access Notebooks shall be delivered to Cerulean
on the Effective Date. Such copies of the Partial Access Notebooks and
Restricted Access Notebooks shall be maintained in a secure location and access
to such copies shall be limited at all times to the most senior scientific
officer of Cerulean, the most senior internal legal counsel of Cerulean and
outside counsel of Cerulean. Cerulean, acting through such representatives,
shall have the right to refer to and use such copies of the Partial Access
Notebooks and Restricted Access Notebooks solely: (i) for regulatory or
governmental purposes pertaining to the Cyclodextrin System or any Licensed
Product; (ii) in connection with any litigation pertaining to the Cyclodextrin
System or any Licensed Product; (iii) for the maintenance, prosecution or
defense of the Assigned IP or Licensed IP; (iv) to resolve scientific or
technical questions regarding the redacted laboratory notebooks; and (v) to make
corrections in the event that any disclosures related to the Assigned IP or
Licensed IP were improperly or incorrectly redacted.

(f) Cerulean’s use of the Full Access Notebooks, whether the originals released
by the Escrow Agent or the copies provided hereunder, shall be unrestricted.

(g) In no event shall Cerulean have any right, nor is any right granted by
Calando to Cerulean, to exploit any proprietary information of Third Parties
that is not Assigned IP or Licensed IP and is contained in any of the laboratory
notebooks of Calando.

(h) Title to and ownership of the Full Access Notebooks, Partial Access
Notebooks and Restricted Access Notebooks shall remain with Calando.

SECTION 9. WARRANTIES

9.1 Mutual Warranties. Each Party warrants that:

(a) it is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and it has full power
and authority and the legal right to own and operate its property and assets and
to carry on its business as it is now being conducted and as it is contemplated
to be conducted by this Agreement;

(b) it has the full right, power and authority to enter into this Agreement and
to grant the rights and licenses granted by it under this Agreement;

(c) as of the Effective Date, there is no existing or, to its Knowledge,
threatened action, suit, claim, litigation, investigation, proceeding or
controversy pending before any court, administrative agency or other
governmental authority with respect to (i) the subject matter of this Agreement,
or (ii) its right to enter into and perform its obligations under this
Agreement;

 

27



--------------------------------------------------------------------------------

(d) as of the Effective Date, it has taken all necessary corporate and
stockholder action on its part to authorize the execution and delivery of this
Agreement and the performance of its obligations under this Agreement;

(e) this Agreement has been duly executed and delivered on behalf of it, and
constitutes a legal, valid, binding obligation, enforceable against it in
accordance with the terms hereof, subject to the general principles of equity
and to bankruptcy, insolvency, moratorium and other similar laws affecting the
enforcement of creditors’ rights generally;

(f) as of the Effective Date, all necessary consents, approvals and
authorizations of all governmental authorities and other persons required to be
obtained by it in connection with the execution and delivery of this Agreement
and the performance of its obligations under this Agreement have been obtained;

(g) the execution and delivery of this Agreement and the performance of its
obligations hereunder do not (i) conflict with, or constitute a default under,
any of its contractual obligations, (ii) conflict with or violate any provision
of its Certificate of Incorporation, by-laws or other organizational documents;
or (iii) violate any judgment, order, writ, injunction, decree, statute, rule or
regulation of any court, administrative agency or other governmental authority
applicable to it or any of its properties or assets; and

(h) it has no liability or obligation to pay any fees or commissions to any
broker, finder or agent with respect to the transactions contemplated by this
Agreement.

9.2 Additional Calando Warranties. Calando warrants to Cerulean that, as of the
Effective Date:

(a) Good Title. Immediately prior to the Effective Date and the assignments
pursuant to Section 2, (i) Calando was the sole, true and lawful owner of, and
had good title to, the Inventory, free and clear of all Liens of any kind;
(ii) Calando is not, and has not been, bound by any policies or agreements under
which the Inventory has been or will be assigned to anyone other than Cerulean;
(iii) Calando has the right to sell and transfer to Cerulean good, clear record
and title to the Inventory, free and clear of all Liens of any kind; and
(iv) upon execution and delivery to Cerulean of this Agreement and the
instruments of conveyance referred to in Section 2.2(e), Cerulean will become
the sole, true and lawful owner of, and receive good and marketable title to,
the Inventory, free and clear of all Liens.

(b) Inventory. All Inventory was manufactured in accordance with cGMP and the
specifications set therefor by Calando and conform to such specifications.
Except for retain samples of IT-101 held at, and the drug substance and drug
product that are subject to the stability studies being conducted by, [***], no
drug substance or drug product form of IT-101 is stored or exists anywhere other
than at [***].

(c) Government Rights. Calando, its Affiliates and Caltech have neither sought,
applied for nor received any support, funding, resources or assistance from any
governmental authority in connection with the development, conception or
reduction to practice of the Licensed IP or the research, development,
manufacturing, having made, use, marketing, offering to sell, distribution, sale
or importation of the Licensed Product or any facilities or equipment used in
connection therewith.

 

28



--------------------------------------------------------------------------------

(d) Completeness. Exhibits A, B, C and D collectively list all Patent Rights
owned, solely or jointly, by Calando or its Affiliates and/or Controlled by
Calando that relate to the Cyclodextrin System or the Licensed Product, in each
case immediately prior to the assignment of the Assigned Patent Rights pursuant
to Section 2.2 of the Platform Agreement. Such exhibits accurately list, for
each such Patent Right: the applicable serial number, filing date, title,
jurisdiction in which filing was made, issue date and owners(s).

(e) Patent Validity. To Calando’s Knowledge, (i) all issued patents included in
the Collective Patent Rights are valid and enforceable; (ii) no claim has been
made against Calando, its Affiliates or the Third Party co-owner thereof
alleging that any issued patent included in the Collective Patent Rights is
invalid or unenforceable; (iii) all assignments of such Patent Rights have been
properly executed and recorded; (iv) all issuance, renewal, maintenance and
other payments that are or have become due with respect thereto have been timely
paid by or on behalf of Calando or the Third Party co-owner thereof; (v) there
are no inventorship challenges, opposition or nullity proceedings or
interferences declared, commenced or provoked with respect to any Collective
Patent Rights; and (vi) with respect to any Licensed Patent Rights owned, in
whole or in part, by Calando, Calando and its Affiliates have, and any co-owner
of such Patent Rights has, complied with the duty of candor and disclosure to
the United States Patent and Trademark Office and any relevant foreign patent
office and have made no material misrepresentation in any patent applications
included in or underlying such Patent Rights. Calando has no Knowledge of any
information that would preclude it from owning the Assigned IP (immediately
prior to the assignment pursuant to Section 2.2 of the Platform Agreement) or
the Licensed Patent Rights described in clause (vi) hereof.

(f) Non-Infringement of Third Party Rights. There are no claims pending or, to
the actual knowledge of the Calando Representatives, threatened by any person
against Calando or any of its Affiliates alleging that Calando’s ownership,
sale, licensing, possession or use of, or disclosure, transfer, license or
assignment (as applicable) to Cerulean of, the Inventory, or Licensed IP
infringes upon or constitutes an unauthorized use of the intellectual property
rights of any person, nor is there any known basis for any such claim. Except as
previously disclosed to the General Counsel of Cerulean, to the actual knowledge
of the Calando Representatives, the research, development, making, having made,
use, offering for sale, distribution, sale or importation of IT-101 by or on
behalf of Cerulean, its Affiliates or sublicensees after the Effective Date,
will not infringe or misappropriate any intellectual property right of any Third
Party. Calando and its Affiliates have not received any complaint, claim or
notice, nor any threat thereof (including any notification that a license under
any Patent Right or other intellectual property right is or may be required),
alleging any such infringement or misappropriation.

(g) Non-Infringement by Third Party. To Calando’s Knowledge, no person
(including any current or former employee or consultant of Calando) is
infringing, violating or misappropriating any of the Licensed IP in the Field.

(h) Corporate Documents. Calando has furnished to Cerulean true, complete and
accurate copies of (i) its current Certificate of Incorporation and by-laws;
(ii) all material documentation pertaining to the formation of the previous
corporate entity known as Calando Pharmaceuticals, Inc., the subsequent merger
of such corporate entity into Insert Therapeutics, Inc. and the subsequent
change in the name of Insert Therapeutics, Inc. to Calando Pharmaceuticals,
Inc.; (iii) its stock ledger going back to the inception of Calando or its

 

29



--------------------------------------------------------------------------------

predecessor and a list of all current stockholders of Calando; (iv) all
documentation for any repurchased or cancelled shares of stock of Calando;
(v) all option plans, option agreements, warrants and other rights to purchase
equity of Calando (including any exercises) and the ledger(s) listing current
holders thereof; (vi) all promissory notes of Calando and a ledger listing all
current holders thereof; (vii) all agreements relating to the sale of equity of
Calando; (viii) all board of director and stockholder minute books dating to the
inception of Calando or its predecessor; and (ix) any other Relevant Agreement
(A) under which a Lien has been or could be imposed on any of the Assigned IP,
Licensed IP or Inventory and (B) any agreement that restricts or could
reasonably be expected to have the effect of restricting the rights granted to
Cerulean hereunder.

(i) Approvals. This Agreement and the transactions contemplated hereby have been
approved by Calando’s board of directors and stockholders in accordance with the
corporate laws of the state of Delaware, including Section 144 of the Delaware
General Corporation Law.

(j) Solvency. Neither Calando nor any of its Affiliates has ever filed in any
court or agency pursuant to any statute or regulation of any state or country, a
petition in bankruptcy or insolvency or for reorganization or for an arrangement
or for the appointment of a receiver or trustee of it or its assets. Neither
Calando nor any of its Affiliates has been served with an involuntary petition
against it, filed in any insolvency proceeding. Neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will result in the imposition of any Lien upon any assets of Calando.

(k) Clinical Trials. Exhibit L lists each person with which Calando or any of
its Affiliates has executed any agreement, or to which any units of Licensed
Product have been shipped on or before the Effective Date, for purposes of
conducting any Clinical Trial (each, a “Clinical Trial Site”). To Calando’s
Knowledge, each patient involved in a Clinical Trial of the Licensed Product has
executed an informed consent (in substantially the form provided to Cerulean by
Calando) and a HIPAA authorization. To Calando’s Knowledge, all Clinical Trials
conducted on the Licensed Product have been conducted in compliance in all
material respects with the relevant protocol and any and all applicable laws,
regulations and guidelines, and any other relevant professional standard
relating to the conduct of the Clinical Trial and the performance of clinical
investigations, including such laws, rules and regulations concerning or
promulgated by the FDA. The IT-101 IND is the only IND covering the Licensed
Product. Calando has provided Cerulean with a true and complete copy of all
Regulatory Documentation generated on or before the Effective Date with respect
to IT-101.

(l) Debarment. Neither Calando, any Affiliate of Calando, or to Calando’s
Knowledge, any Clinical Trial Site, investigator or any other person who
provided or is providing services in any capacity involved in any Clinical Trial
of the Licensed Product (each, a “Clinical Trial Investigator”): (i) is or was
subject to any pending or threatened, investigation by (A) the FDA pursuant to
its “Fraud, Untrue Statements of Material Facts, Bribery, and Illegal
Gratuities” policy set forth in 56 Fed. Reg. 46191 (September 10, 1991) or any
amendments thereto, (B) the Department of Health and Human Services Office of
Inspector General or Department of Justice pursuant to the Federal Anti-Kickback
Statute (42 U.S.C. §1320a-7(b)) or the Civil False Claims Act (31 U.S.C. §§3729
et seq.), or (C) any equivalent statute of any other country; (ii) committed any
act, made any statement or failed to make any statement that would reasonably be
expected to provide a basis for action under any of the statutes, regulations,
and policy referred to in clause (i); or (iii) has been convicted of any crime
or engaged in any conduct that would reasonably be expected to result in
(A) debarment under 21 U.S.C. §335a or any similar state or foreign law or

 

30



--------------------------------------------------------------------------------

(B) exclusion under 42 U.S.C. §1320a-7 or any similar state or foreign law. No
data generated by any Clinical Trial Investigator in connection with any
Clinical Trial of any Licensed Product is the subject of any pending regulatory
action by the FDA or any other Regulatory Authority relating to the truthfulness
or scientific adequacy of such data.

9.3 Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS SECTION 9,
NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND,
EITHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, QUALITY,
FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT, OR VALIDITY OF PATENT CLAIMS.

SECTION 10. INDEMNIFICATION

10.1 Indemnification by Cerulean. Cerulean agrees to defend the Calando
Indemnitees, at Cerulean’s cost and expense, and will indemnify and hold
harmless the Calando Indemnitees from and against any and all losses, costs,
damages, fees or expenses (“Losses”) relating to or in connection with a Third
Party claim arising out of (a) any actual or alleged death, personal bodily
injury or damage to real or tangible personal property claimed to result,
directly or indirectly, from the possession, use or consumption of, or treatment
with, any Licensed Product, developed, manufactured, used or sold by or on
behalf of Cerulean, its Affiliates or sublicensees after the Effective Date;
(b) any breach by Cerulean of its representations, warranties or covenants made
under this Agreement; or (c) any negligent act or omission or willful misconduct
of Cerulean, its Affiliates or sublicensees or any of their employees,
contractors or agents, in performing Cerulean’s obligations or exercising
Cerulean’s rights under this Agreement; provided, however, that the foregoing
indemnity shall not apply to the extent that any such Losses (i) are
attributable to the gross negligence or willful misconduct of the Calando
Indemnitees, or (ii) are otherwise subject to an obligation by Calando to
indemnify the Cerulean Indemnitees under Section 10.2. In the event of any such
claim against any Calando Indemnitee, Calando shall promptly notify Cerulean in
writing of the claim and Cerulean shall manage and control, at its sole expense,
the defense of the claim and its settlement as provided below. The relevant
Calando Indemnitees shall cooperate with Cerulean and may, at such Calando
Indemnitees’ option and expense, be represented in any such action or
proceeding. Cerulean shall not be liable for any settlements, litigation costs
or expenses incurred by any Calando Indemnitees without Cerulean’s written
authorization. No Calando Indemnitee shall settle any such claim without the
prior written consent of Cerulean. Cerulean shall not, without the prior written
consent of Calando, agree to any settlement of any such claim that does not
include a complete release of Calando from all liability with respect thereto or
that imposes any liability, obligation or restriction on Calando.

10.2 Indemnification by Calando. Calando agrees to defend the Cerulean
Indemnitees, at Calando’s cost and expense, and will, jointly and severally with
Arrowhead, indemnify and hold harmless the Cerulean Indemnitees from and against
any and all Losses relating to or in connection with a Third Party claim arising
out of (a) any research, development, manufacture, use, sale, offer for sale or
importation of the Licensed Product by or on behalf of Calando, its Affiliates
or licensees which activity occurred on or before the Effective Date, including
claims arising out of the Clinical Trials of IT-101 conducted by or on behalf of
Calando, its Affiliates or licensees prior to the Effective Date; (b) any breach
by Calando of its representations, warranties or covenants made under this
Agreement or any breach by Arrowhead of its representations, warranties or
covenants made under the Arrowhead Guarantee; or (c) any negligent act or
omission or willful misconduct of Calando or its Affiliates, or any of their
employees, contractors or agents, in performing Calando’s obligations or
exercising Calando’s

 

31



--------------------------------------------------------------------------------

rights under this Agreement; provided, however, that the foregoing indemnity
shall not apply to the extent that any such Losses (i) are attributable to the
gross negligence or willful misconduct of the Cerulean Indemnitees, or (ii) are
otherwise subject to an obligation by Cerulean to indemnify the Calando
Indemnitees under Section 10.1. In the event of any such claim against any
Cerulean Indemnitee, Cerulean shall promptly notify Calando in writing of the
claim and Calando shall manage and control, at its sole expense, the defense of
the claim and its settlement as provided below. The relevant Cerulean
Indemnitees shall cooperate with Calando and may, at such Cerulean Indemnitees’
option and expense, be represented in any such action or proceeding. Calando
shall not be liable for any settlements, litigation costs or expenses incurred
by any Cerulean Indemnitees without Calando’s written authorization. No Cerulean
Indemnitee shall settle any such claim without the prior written consent of
Calando. Calando shall not, without the prior written consent of Cerulean, agree
to any settlement of any such claim that does not include a complete release of
Cerulean from all liability with respect thereto or that imposes any liability,
obligation or restriction on Cerulean.

10.3 Allocation. If a claim is based partially on an indemnified claim and
partially on a non-indemnified claim or based partially on a claim indemnified
by one Party and partially on a claim indemnified by the other Party, any
payments in connection with such claims are to be apportioned between the
Parties in accordance with the degree of cause attributable to each Party.

SECTION 11. LIMITATION OF LIABILITY

11.1 UNLESS RESULTING FROM A PARTY’S WILLFUL MISCONDUCT OR FROM A PARTY’S BREACH
OF SECTION 8, NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY OR ITS AFFILIATES
FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, PUNITIVE, MULTIPLE OR OTHER
INDIRECT DAMAGES, OR FOR LOSS OF PROFITS, LOSS OF DATA, LOSS OF REVENUE, OR LOSS
OF USE DAMAGES, ARISING FROM OR RELATING TO THIS AGREEMENT, WHETHER BASED UPON
WARRANTY, CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE, REGARDLESS
OF ANY NOTICE OF SUCH DAMAGES. FOR PURPOSES OF CLARITY, A PARTY’S
INDEMNIFICATION OBLIGATIONS UNDER SECTION 10 OF THIS AGREEMENT SHALL NOT BE
DEEMED TO BE INDIRECT DAMAGES PRECLUDED BY THE FOREGOING.

SECTION 12. TERM AND REMEDIES

12.1 Term. This Agreement shall commence on the Effective Date and shall
continue until the expiration of all royalty obligations under Section 5.5 (the
“Term”); provided, however, that Cerulean shall have the right to terminate this
Agreement at any time and for any reason upon thirty (30) days prior written
notice to Calando. Unless Cerulean has certified in good faith to Calando in
such termination notice that such termination was not made, in whole or in part,
for a Safety Concern, then upon such termination by Cerulean, Cerulean shall
(a) grant to Calando an exclusive (even as to Cerulean), transferable (as
permitted pursuant to Section 13.1), irrevocable and perpetual, royalty-free,
worldwide license, with the right to grant sublicenses, under the Assigned
Patent Rights solely in order to research, develop, make, have made, use,
market, offer to sell, distribute, sell and import Licensed Products in the
Field, and (b) assign to Calando all right, title and interest in the IT-101
IND. Further, if Cerulean determines, in its sole discretion, that such a [***],
Cerulean agrees to [***] to such [***], and the [***], which [***] after the
Effective Date and which [***]. “Safety Concern” means any toxicity, serious
adverse event, side effect, issue associated with the therapeutic index, or
other safety finding, whether in vitro, in animals or in humans, that leads to a
determination that IT-101 exposes or could expose animals or humans to an
unacceptable safety risk in relation to therapeutic benefit.

 

32



--------------------------------------------------------------------------------

12.2 Remedy for Breach. If a Party (the “Breaching Party”) is in breach of a
material provision of this Agreement (including any breach of a material
representation or warranty made in this Agreement), then the other Party (the
“Non-Breaching Party”) may deliver notice of such breach to the Breaching Party.

(a) If the Breaching Party fails to cure such breach within ninety (90) days
after the Breaching Party’s receipt of such notice, then the Non-Breaching Party
may seek money damages from the Breaching Party with respect to such breach,
which shall be the Non-Breaching Party’s sole remedy, except as provided in
Sections 5.7, 12.2(b) or 12.2(c).

(b) If Cerulean has breached a payment obligation under Section 5 and Cerulean
fails to cure such payment breach within thirty (30) days after Cerulean’s
receipt of such notice, then Calando may, upon written notice to Cerulean,
terminate this Agreement; provided, however, that if Cerulean disputes such
breach, Calando may not terminate this Agreement unless and until such dispute
is finally resolved in Calando’s favor and Cerulean fails to cure such payment
breach within thirty (30) days after such final resolution. In the case of a
termination, Cerulean shall (i) grant to Calando an exclusive (even as to
Cerulean), transferable (as permitted pursuant to Section 13.1), irrevocable and
perpetual, royalty-free, worldwide license, with the right to grant sublicenses,
under the Assigned Patent Rights solely in order to research, develop, make,
have made, use, market, offer to sell, distribute, sell and import Licensed
Products in the Field, and (ii) assign to Calando all right, title and interest
in the IT-101 IND.

(c) If Cerulean has breached its obligations under Section 6.1 and Cerulean
fails to cure such breach within ninety (90) days after Cerulean’s receipt of
such notice, then Calando may, upon written notice to Cerulean, convert the
license granted in Section 3.1 to a non-exclusive license; provided, however,
that if Cerulean disputes such breach, Calando may not convert such license
unless and until such dispute is finally resolved in Calando’s favor and
Cerulean fails to cure such breach within ninety (90) days after such final
resolution. In the case of a conversion to non-exclusivity, the royalties
payable under this Agreement, as determined in accordance with Section 5.5,
shall be reduced by [***] and Cerulean shall grant to Calando a non-exclusive,
transferable (as permitted pursuant to Section 13.1), irrevocable and perpetual,
royalty-free, worldwide license, with the right to grant sublicenses, under the
Assigned Patent Rights solely in order to research, develop, make, have made,
use, market, offer to sell, distribute, sell and import Licensed Products in the
Field.

12.3 Challenges to Licensed Patent Rights. If Cerulean or an Affiliate of
Cerulean challenges the validity or enforceability of any of the Licensed Patent
Rights before any court, arbitrator or other tribunal or administrative agency
in any jurisdiction, Calando shall have the right to terminate this Agreement on
thirty (30) days prior written notice to Cerulean

12.4 Consequences of Termination.

(a) Upon any termination of this Agreement, the license to Cerulean of the
Licensed IP shall terminate subject to the following. Cerulean shall, within
thirty (30) days of the effective date of such termination, notify Calando in
writing of the amount of Licensed Products which Cerulean and its Affiliates and
Sublicensees then have completed in inventory, the sale of which would, but for
the termination, be subject to royalty payments or payment of a portion of

 

33



--------------------------------------------------------------------------------

Sublicense Income, and Cerulean and its Affiliates and Sublicensees shall
thereupon be permitted during the six (6) months following such termination to
sell that amount of Licensed Products; provided, however, that Cerulean shall
pay the aggregate royalty or portion of Sublicense Income due thereon at the
conclusion of the earlier of sixty (60) days after the last such sale or sixty
(60) days after the end of such six (6)-month period. Except as provided herein,
all sublicenses granted by Cerulean shall terminate upon the termination of this
Agreement.

(b) Upon any termination of this Agreement, neither Party shall be relieved of
any obligations incurred prior to such termination.

(c) Upon any termination of this Agreement, each Party shall promptly return to
the other Party all tangible Confidential Information of the other Party.

(d) The following provisions shall survive the expiration or termination of this
Agreement: Sections 2, 3.3 (if applicable), 5.9, 7.1, 7.2(a), 7.3(b), 8, 9.3,
10, 11, 12.1 (with respect to the license granted and the assignment made
thereunder, if applicable), 12.2(b) (with respect to the license granted and the
assignment made thereunder, if applicable), 12.4 and 13. Any licenses granted
under Section 5.5(b)(iii) on or before the effective date of expiration or
termination of this Agreement shall survive the expiration or termination of
this Agreement.

SECTION 13. MISCELLANEOUS

13.1 Assignment. Neither this Agreement nor any of the rights or obligations
hereunder may be assigned by either Party without the prior written consent of
the other Party, except (a) each Party may assign this Agreement, in whole or in
part, to an Affiliate of the assigning Party; provided, that the assigning Party
guarantees the performance of such Affiliate of its obligations hereunder;
(b) each Party may assign this Agreement, in whole, to a person who acquires all
or substantially all of the business of the assigning Party by merger, sale of
assets or otherwise (a “Sale Event”); and (c) each Party may exercise its rights
or fulfill its obligations through its Affiliates, consultants, subcontractors
and sublicensees; provided, that, such persons are bound by the corresponding
obligations of such Party and such Party shall remain liable hereunder for the
performance of its obligations hereunder. Any assignment not in accordance with
the foregoing shall be void. Notwithstanding anything to the contrary herein,
Calando shall not (i) assign this Agreement, in whole or in part, to any person
unless Calando simultaneously assigns to such person all right, title and
interest in, to and under the Licensed IP, the Caltech Agreement and the Caltech
Side Letter, and (ii) assign any right, title or interest in or to the Licensed
IP, except subject to the rights of Cerulean under this Agreement. This
Agreement shall be binding upon, and shall inure to the benefit of, all
permitted successors and assigns.

13.2 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware, excluding its conflicts of
laws provisions.

13.3 Dispute Resolution. Any dispute, controversy or claim arising out of or
relating to this Agreement, or the breach, termination or invalidity thereof,
shall be resolved as follows:

(a) The chief executive officers of the Parties shall attempt to resolve such
dispute through good faith negotiation. Any such resolution of a referred
dispute by the chief executive officers shall be final and binding on the
Parties.

 

34



--------------------------------------------------------------------------------

(b) If the Parties’ chief executive officers cannot resolve such dispute within
thirty (30) days after either Party provides written notice of such dispute,
then either Party may make a written demand for formal dispute resolution.

(c) Within thirty (30) days after such written demand, the Parties shall conduct
a non-binding mediation administered by the American Arbitration Association in
accordance with its commercial mediation rules. Unless otherwise mutually agreed
upon by the Parties, the mediation proceedings shall be conducted at the
location chosen by the Party not originally requesting the resolution of the
dispute. The Parties shall share equally the cost of the mediation, including
filing and hearing fees and the cost of the mediator(s). Each Party shall have
the right, at its own expense, to be represented by counsel in such a
proceeding.

(d) If such dispute is not resolved following mediation pursuant to
Section 13.3(c), either Party may seek any remedy, at law or in equity, that may
be available to it.

(e) Notwithstanding the foregoing provisions of this Section 13.3, each Party
shall have the right at any time to institute judicial proceedings against the
other Party or anyone acting by, through or under such other Party, in order to
enforce the instituting Party’s rights hereunder through reformation of
contract, specific performance, injunction or similar equitable relief.

13.4 Amendment and Waiver. This Agreement may not be amended, nor any rights
hereunder waived, except in a writing signed by the properly authorized
representatives of each Party. The waiver by either Party of a breach or a
default of any provision of this Agreement by the other Party shall not be
construed as a waiver of any succeeding breach of the same or any other
provision, nor shall any delay or omission on the part of either Party to
exercise or avail itself of any right, power or privilege that it has or may
have hereunder operate as a waiver of any right, power or privilege by such
Party.

13.5 Notices. Any notice required or provided for by the terms of this Agreement
shall be in writing, in the English language, and shall be (a) sent by certified
mail, return receipt requested, postage prepaid, (b) sent via a reputable
overnight air courier service, or (c) delivered by hand. Notices shall be
effective when delivered to the addressee at the address listed in the first
paragraph of this Agreement or such other address as the addressee shall have
specified in the manner provided in this Section 13.5. The effective date of the
notice shall be the actual date of receipt by the receiving Party.

13.6 No Agency. Nothing herein shall be deemed to constitute either Party as the
agent or representative of the other Party or both Parties as joint venturers or
partners for any purpose. Neither Party shall be responsible for the acts or
omissions of the other Party, and neither Party will have authority to speak
for, represent or obligate the other Party in any way without prior written
authority from the other Party. Except for the Calando Indemnitees and the
Cerulean Indemnitees, no person shall be a third party beneficiary of this
Agreement.

13.7 Entire Agreement. This Agreement contains the full understanding of the
Parties with respect to the subject matter hereof and supersedes all prior
understandings and writings relating thereto, including the Prior
Confidentiality Agreement; provided, however, that the Parties agree and
acknowledge that the Platform Agreement, the Escrow Agreement and the Caltech
Side Letter are being entered into concurrently herewith or have been entered
into prior to the Effective Date and shall remain in effect.

 

35



--------------------------------------------------------------------------------

13.8 Force Majeure. Neither Party will be held liable or responsible to the
other Party nor be deemed to have breached this Agreement for failure or delay
in fulfilling or performing any provision of this Agreement when such failure or
delay results from causes beyond the reasonable control of the affected Party,
which may include embargoes, acts of war (whether declared or not),
insurrections, riots, civil commotions, acts of terrorism, strikes, lockouts or
other labor disturbances, or acts of God. The affected Party will notify the
other Party of such force majeure circumstances as soon as reasonably practical
and will make every reasonable effort to mitigate the effects of such force
majeure circumstances.

13.9 Severabilitv. If any provision of this Agreement is held by a court of
competent jurisdiction to be unenforceable because it is invalid or in conflict
with any law of any relevant jurisdiction, the validity of the remaining
provisions shall not be affected, and the rights and obligations of the Parties
shall be construed and enforced as if the Agreement did not contain the
particular provisions held to be unenforceable.

13.10 Export Compliance. The Parties acknowledge that the exportation from the
United States of materials, products and related technical data (and the
re-export from elsewhere of United States origin items) may be subject to
compliance with United States export laws. Each Party shall comply with all
applicable laws (whether U.S. or foreign) relating to the export, re-export, or
release of any materials, products or their related technical data.

13.11 Counterparts and Facsimile Signatures. This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original, and all
of which together shall constitute one and the same instrument. This Agreement
may be executed by facsimile signature.

13.12 Construction. In construing this Agreement, unless expressly specified
otherwise;

(a) references to Sections and Exhibits are to sections of, and exhibits to,
this Agreement;

(b) use of either gender includes the other gender, and use of the singular
includes the plural and vice versa;

(c) headings and titles are for convenience only and do not affect the
interpretation of this Agreement;

(d) any list or examples following the word “include” or “including” shall be
interpreted without limitation to the generality of the preceding words; and

(e) the language used in this Agreement shall be deemed to be the language
chosen by the Parties to express their mutual intent, and no rule of strict
construction shall be applied against either Party.

[Remainder of Page Intentionally Left Blank]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this IT-101 Agreement to be
executed as a sealed instrument in their names by their properly and duly
authorized officers or representatives as of the date first above written.

 

CERULEAN PHARMA INC. By:  

/s/    Oliver Fetzer

Name:   Oliver Fetzer Title:   Chief Executive Officer

 

CALANDO PHARMACEUTICALS, INC. By:  

/s/    Christopher Anzalone

Name:   Christopher Anzalone Title:   Chief Executive Officer

Arrowhead Research Corporation, hereby (a) guarantees Calando’s performance
under this Agreement, (b) makes the same representations and warranties to
Cerulean as Calando makes to Cerulean under Section 9.1 and clauses (h)-(j) of
Section 9.2, and (c) agrees to indemnify Cerulean to the same extent as Calando
indemnifies Cerulean pursuant to Section 10.2 from any Losses relating to or in
connection with a Third Party claim arising out of any breach by Arrowhead of
its representations or warranties as described in clause (b), and for which
indemnification Calando and Arrowhead shall be jointly and severally liable to
Cerulean and the Cerulean Indemnitees.

 

ARROWHEAD RESEARCH CORPORATION By:  

/s/    Christopher Anzalone

Name:   Christopher Anzalone Title:   Chief Executive Officer

 

37